I declare resumed the session of the European Parliament adjourned on Thursday 27 October 2005.
I would like now to make a statement at the opening of this plenary sitting on the attacks in Amman.
Ladies and gentlemen, as you know, on 9 November, the terrorists struck again, demonstrating their full horrific capabilities, this time in Jordan.
On behalf of all of us – on behalf of the European Parliament – I immediately expressed the emotion we felt as a result of this attack to the Jordanian authorities and I asked them to communicate our condolences to the families of the victims.
We will have the opportunity to debate the phenomenon of terrorism and the most effective way to tackle it at the meetings that we will hold on the occasion of the 10th anniversary of the Barcelona Declaration.
Terrorism today is a problem that not only affects Europe. Terrorist attacks also take place in Casablanca and in Jordan. It therefore threatens both flanks of the Mediterranean and they must tackle it in a joint fashion.
This issue will certainly be on the agenda and will figure in the debates that we will hold in Rabat on 20 and 21 November, at the extraordinary meeting of the APEM, and also in Barcelona, on the 27th and 28th, at the Summit of Heads of State or Government.
At this point, however, I believe that we must make it very clear that, for us, these barbarous acts demonstrate the extent to which the attacks are not aimed at people with different religions or skin colours; this has nothing to do with the lethal strategy of the terrorists. It is urgent that Europe should cooperate in order to make progress with the ‘alliance of civilisations’, that will enable us to avoid the ‘clash of civilisations’.
For all of these reasons, I would ask you to stand and observe a minute’s silence in memory of the victims of the attacks in Amman.
The final version of the draft agenda for the present part-session and the November II part-session as drawn up by the Conference of Presidents at its meeting of 10 November pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed.
A slight amendment has been proposed. The Council has asked me to reverse the order of the two items scheduled for Wednesday morning. The proposal is that we first hold the debate on the situation in Iraq, in the presence of Lord Bach, and then the joint debate on climate change. This change to the agenda would allow Mrs Beckett, the Minister responsible for this issue, to be present in the House.
The next item is the one-minute speeches on matters of political importance.
Mr President, I should like to express my concern at the comments recently made by the EU Commissioner for Trade, Peter Mandelson, regarding the negotiations taking place under the auspices of the World Trade Organisation.
I believe that one of these comments, which he made during a meeting of the Foreign Affairs Ministers of the EU Member States held in Luxembourg on 18 October 2005, had a particularly ominous ring to it. Amongst other things, Commissioner Mandelson said at this meeting that the European Union must make concessions to other countries during the WTO negotiations, since on balance the European Union would gain more from exporting industrial goods than it would lose from reducing protection for agriculture.
What this may mean is that the Commissioner wishes to sacrifice the interests of EU agriculture during the December summit in Hong Kong, in favour of nebulous gains in other fields. I believe that the Commissioner has clearly overstepped his authority with this comment. If his ideas were put into practice, around 1.2 million jobs could be lost in the EU in the agricultural and related sectors.
I would call on the President of the European Parliament to bring these concerns to the attention of Mr Barroso, the President of the European Commission.
Thank you very much, Mr Kuźmiuk. I shall do so the very next time I have the opportunity to speak to him.
– Mr President, I should like to refer briefly to the recent riots by young people in the French suburbs, a matter which I believe concerns every European country.
We saw children of 10 to 20 years old turning in blind rage on their fellow citizens and against the material symbols of a society which we believe to be organised and prosperous.
So is it right for us to dismiss these children as social outcasts and to hand them over to just any sort of repression? Children are the future of our societies and it is only logical to wonder why these young people are being abandoned. Basically, this is creating confusion as to what the prospects of Europe should be from now on.
We all have an obligation to give everyone the chance to live in dignity. We should safeguard, especially for children, access to education and employment and to humane living conditions in which our governments do not intervene to punish but to assist development.
I would like to point out that it is the twenty-year anniversary of the infamous disaster at the Chernobyl nuclear power plant on 26 April next year. That was a devastating catastrophe for the region and an immeasurable threat for Europe as well as the lives and health of Europeans. Tens of thousands of young people in the former Soviet Union participated in rescue operations aimed at eliminating any harmful effects on the environment as soon as possible.
Among them were citizens of Lithuania, Latvia and Estonia. Today these are independent states and Member States of the European Union. I would like to urge the governments of those three States to pay greater attention to the victims of the Chernobyl accident, many of whom are dying, suffering from disease and facing other numerous problems.
Speaking of the new neighbourhood policy, I invite you, Mr President, to address the Governments of Ukraine, Russia, Moldova and Belarus, urging them to develop special programmes for the victims of Chernobyl, that is, those people who contributed significantly to ensuring the safety of Europe.
– On 7 November, a 100-tonne metal structure supporting a concrete structure collapsed, killing six Portuguese workers and one worker from Galicia. This workplace accident took place in the South of Spain, during the construction of a flyover of the Mediterranean motorway. In Portugal, in my region of Oporto district, this tragedy was felt very deeply. It has left families without their father, husband or son, the man who guaranteed a livelihood for the family at a time of high unemployment in Northern Portugal. I should therefore like to ask you, Mr President, to ensure that expressions of sympathy and solidarity with the families are backed by suitable financial support. Furthermore, steps must be taken to improve safety at work, an issue that is as important in Spain as it is in other EU countries, so that tragedies of this nature can be prevented in the future.
Mr President, I shall speak about the same matter that was addressed just now by our fellow Member, Mr Sifunakis, but I shall do so a slightly different way. We obviously do not have the same view on the events taking place in France, but the extraordinary thing is that it is not possible to talk about them in this Parliament. If these events were taking place in Latin America, Africa or Asia, resolutions would be drafted in their regard. Since these events began, 9 000 fires have been started intentionally: buses and bus depots, schools, crèches, nursery schools, libraries, sports centres, youth clubs, health centres, social centres and even churches are all being set alight. Police officers are being attacked, but so too are the fire fighters who risk their lives, bus drivers, underground train drivers, not to mention the two innocent lives that have been lost, respectable French citizens who were lynched in front of their families. Meanwhile, the European Parliament is refusing to let us talk about the matter.
Such a ‘rule of silence’ is unprecedented in an assembly calling itself a Parliamentary Assembly and in which it is possible for points of view, although quite different and quite conflicting, freely to be expressed, as they are expressed on the subject of other countries throughout the world.
– Mr President, one of the darkest sides in Europe is the question of paedophilia. It has spread throughout Europe. What goes on via the Internet is disgusting. There is a legislative vacuum, in my country at least, and material can circulate freely on the Internet from one person to another.
A few days ago, twenty people were arrested for trading in hard core paedophilic material – children of two, four, five and six years old, bestiality and such abject things – and not one of them was named. They were not allowed to be named on television. We protect them under the banner of individual rights. What individual rights can a person have who commits sodomy on a child of three or four or five?
When a thief is arrested, all his details are made public immediately. A paedophile is arrested and is protected by the principle of the protection of individual rights. We cannot turn a blind eye: we experienced it here in Belgium and now we are experiencing it in Greece. It is time we protected children from paedophiles.
Mr President, I wrote to you at the end of last week to inform you of the recent events with regard to human rights violations in Tunisia, but my letter is already out of date: one undoubtedly has to be prepared for anything and everything to happen in that country.
On the eve of the opening of the World Summit on the Information Society, political activists who supported key social and political figures campaigning for the fundamental right of expression and currently on hunger strike, have been violently beaten. Among them was Mokhtar Trifi, the chairman of the Tunisian Human Rights League, with whom you are acquainted and who attended our most recent part-session. Last Saturday, a journalist working for the newspaper was stabbed after he had published details of the violations of rights in Tunisia.
This is therefore a tragic situation, and I believe that, even if our ad hoc delegation is completely up to speed with the situation and is preparing to support both the alternative summit and civil society in Tunisia, we perhaps also ought to make the Council sit up and take note of the situation in Tunisia, by specifically calling for the Council urgently to gather together an Association Council enabling us to assess the agreement that links us to this country which, without a shadow of a doubt, is more and more disappointing each day.
Mr President, Russia’s announcement of its decision to ban the import of meat and certain meat products from Poland as of 10 November, and to ban the import of plant products as of 14 November, is a source of great concern for Polish farmers and food producers.
Poland is a leading producer of meat, in particular pork, and it is experiencing major problems in terms of grain surpluses. The Russian market is extremely large, and its loss will place many farms at risk of bankruptcy. Since Poland joined the European Union, Polish farmers have endured almost nothing but losses. It is no longer so profitable for them to grow crops such as cereals, fruits, vegetables, potatoes and industrial crops, and they have been told they will have to reduce the acreage under cultivation and the price of sugar beet.
Polish farmers have put up with a great deal, but they are no longer in a position to put up with delays or injustice on the part of the EU where the Russian blockade is concerned. The fundamental question that must be asked at this point is whether the EU is intended to benefit everyone, or only a chosen few. If the former is the case, then I would like to ask what measures will be taken to protect Polish agriculture, which is an integral part of the agricultural market in the EU as a whole.
Mr President, I should like to thank you for visiting the Scottish Parliament last week. Your words were much appreciated.
However, there is an issue that many of my Scottish constituents are growing increasingly concerned about and that is the situation of the victims of the Pakistan earthquake. Already 80 000 people are dead and 3 million people are homeless. The WHO is concerned about health and outbreaks of diarrhoea and, with winter approaching, there is the additional concern of how people will keep warm.
The UN needs USD 550 million to be able to do a decent job and it has just USD 135 million. Although the EU has given EUR 93.6 million as an aid package, we need to do more. I hope this House will back me in calling for more action to be taken to help the survivors of the Pakistan earthquake to rebuild their lives. Time is pressing. We need urgent action before more people die due to the onset of winter.
Thank you very much, Mrs Stihler. I have sent two letters to the Pakistani authorities in relation to the issues you have mentioned.
Mr President, I would like to inform the House, and for that matter the Commission, that the new Ambassador of the United States of America to the European Union, Mr Boyden Gray, is a lawyer with a special interest in public finance. He has been fully briefed about the level of fraud and corruption here and is now fully acquainted with much of the detail published last month in . At a time when public accountability – and not just concerning financial management – is a big issue on both sides of the Atlantic, his arrival here and his appointment are to be much applauded.
While I am on my feet, I should also like to point out that not a single word on EU fraud and corruption published last month has yet been challenged or refuted.
In its October session, Parliament discussed Eva Klamt’s report on the EU approach to managing economic migration. Parliament voted to reject an amendment motion committing the European Parliament to the view that measures dealing with economic migration cannot be adopted until all citizens of the European Union have been guaranteed equal rights in respect of free movement.
For citizens of the new Member States this means that the European labour market will be more accessible to migrants from third countries, who will enjoy a more favourable position than the citizens of new Member States. This parliamentary decision has met with a particularly negative response in the new Member States.
All available studies indicate that labour markets have not been flooded with workers from the new Member States, and that the economic effects have all been on the positive side. Nevertheless, instead of shortening the transition periods, Parliament has taken a decision that I consider to be extremely disturbing, since it exacerbates discrimination against citizens of the new Member States.
Mr President, I am very concerned about the fate of Mr Labouani, who was recently arrested in Damascus upon disembarking from the flight that had brought him back from a trip to Europe and the United States. Mr Labouani is a symbolic figure in Syria. He had been imprisoned following the ‘Damascus Spring’ in 2001. He served his full sentence, namely three years in prison. He had denounced the corruption taking place in relation to procurement procedures for the mobile telephone sector. He founded a liberal, secular party. I purposely said secular, for the opposition today in Syria often allies itself with the Muslim Brotherhood.
I saw Mr Labouani three weeks ago, when his flight was leaving for Washington. I shared my concerns with him at that time about his freedom of speech and expression. He replied that he was not afraid because he had right on his side. Then, as soon as he returned, he was arrested. Out of consideration for this kind of democratic opposition in Syria, I should therefore like our Parliament to stand behind Mr Labouani and you, Mr President, to write a letter, for example to the Syrian authorities, in order to draw attention to our concern and our disagreement.
Thank you very much, Mrs De Keyser. We shall do so as soon as we can examine the facts you refer to.
Mr President, there are states or quasi-states defined as ‘non-democracies’ or dictatorships with regimes unauthorised by the people’s free will. Therefore, they are illegally imposed by usurpers of fundamental human rights. One could call these regimes ‘illegal’ when considered in the light of values shared by free nations in democracies.
Nevertheless, we agree that a law passed by a dictator is still called a law. A court which is subordinated to the will of usurpers is still called a court. Despite being written by a bloody hand, a penal or procedural code is still called a code. Even dictatorships are already referred to and treated as democracies of a special sort, sometimes being referred to as ‘real democracies’, although they are different from the formal ones.
We know of the consequences of the great European tyrannies of the last century. Nowadays, tyrannies also exist in Cuba, Iran and Belarus. In the latter country, a neighbour of Russia, the moves made by an increasingly authoritarian state against its citizens are still defined as being made in a court of law.
Mr President, the history of Europe since World War II has been marked by singular events that have underpinned European unity, and that today form part of the moral and political foundations upon which the European Union is based. These include the letter sent by the Polish bishops to their German counterparts in autumn 1965, in which the former addressed the German people, through the Roman Catholic bishops of Germany, with the famous sentence, ‘We forgive and we ask for forgiveness’. It took real moral courage to write this sentence 20 years after the war, when the suffering that Poland had experienced under Nazi occupation was still fresh in people’s minds. The letter helped bring about the reconciliation between Poland and Germany, and it was one of the factors that led to the conclusion of the historic treaty on the border between the two countries, which was signed five years later by Willy Brandt in Warsaw.
Speaking before the House today, I should like to pay homage to the Polish bishops. I should also like to commemorate the author of the letter, the Archbishop of Wrocław Bolesław Kominek, who was a Silesian, a Polish patriot and a great European.
Mr President, the head of the European Commission, Mr Barroso, has offered France immediate assistance to the tune of EUR 50 million to help repair the damage caused by the riots in the country, which have gone on for many days now. The money is to be earmarked for the creation of new jobs.
While I believe that President Barroso means well, I find it regrettable that neither Poland nor Slovakia has ever received such extraordinary sums of money for job creation, despite having the highest levels of unemployment in the European Union. Mr Barroso has announced that France could ultimately receive an extra EUR 1 billion for this purpose.
Should Poland and Slovakia, or the other new EU Member States, organise riots on a similar scale in order to ensure that they receive comparable funding for job creation? The other possibility, of course, is that this is yet another example of the way in which the European Union is divided into a first-class and better-off Europe, which receives more subsidies, and a second-class and worse-off Europe, which receives fewer. The way I see it, President Barroso is effectively encouraging Poland, Slovakia, Hungary and the Baltic States to instigate such riots as a way of gaining additional funding from Brussels.
Mr President, the burning cars in France have acted like a torch, revealing the presence of discrimination and social exclusion. And our hopes of reaching a swift, immediate solution to the complex social and societal problem that has triggered this lawless behaviour in the ghettoised suburbs of French cities have also turned to ashes along with those thousands of burnt-out vehicles.
Those who merely bemoan the material losses are testifying to their complete failure to understand what is happening and to see the relationship between cause and effect here. Rationally thinking citizens will be prompted to ask many questions, not only as a result of any threat to their material safety. They would be right to feel that the social equilibrium has been undermined, and that any communication or movement betweeen the different sections of society and ethnic groups has ceased. Moreover, this is far from being a question of law and order or an issue of public safety, and this is why it cannot be remedied using the customary instruments of law and order. The crisis is the result of bad decisions made as part of a bad policy. Third-generation immigrants, squeezed to the fringes of society, do not feel at home in their new homeland, they have no jobs and no goals to aspire to; they cannot see a future for themselves.
Mr President, ‘those who die are lucky’: those are the words of a Palestinian woman I met in Gaza last week who has worked for 20 years for peace and for women’s rights in that area. Her hope has been shattered by Israel’s continued intransigence in refusing to allow the economic development of Gaza by the free flow of people and goods into Egypt from the Gaza Strip via the Rafah crossing and the refusal to allow the development of an airport or a port.
Half the population of Gaza is under 25 years of age and there is 60% unemployment in the area. Israel must be persuaded by Europe that frustrating the economic development of Gaza is counterproductive for Israel’s own security; it should also, in my view, be counterproductive for Israel’s trade relations with Europe.
The imprisoning of Gaza’s population behind walls and barbed wire fences must end immediately if a political and security disaster for the Palestinian people is to be averted. The situation is grim and it is urgent. I would urge you to impress on the Commission and the Council that Israel must be persuaded to end its veto on the development of the Gaza Strip.
In its Accession Treaty, the Slovak Republic made a commitment to decommissioning – and I stress the word ‘decommissioning’ – two reactors of the V1 nuclear power plant at Jaslovske Bohunice. This will lead to a 19% drop in electricity production for the Slovak economy which will affect other sectors of the economy as well.
To help Slovakia in coping with this demanding task, the European Union promised to provide adequate financial assistance. For the 2007-2013 budget period, the Commission proposed a contribution of EUR 237 million. Decommissioning costs were calculated on the basis of data from 2000, according to which the actual costs were expected to reach EUR 750 million. The EUR 237 million proposed by the Commission, in addition to the EUR 180 million that has already been paid, represents less than one third of the actual costs.
I would urge my esteemed colleagues to consider this matter carefully and to lend their support in voting for the sum of EUR 400 million proposed by the Committee on Industry, Research and Energy.
Mr President, there is an urgent need to guarantee constitutional rights to 18 305 citizens of the former Yugoslavia, who were unlawfully erased from the register of the inhabitants of the newly independent Slovenia in 1992.
I wish to report on the most unusual case of one of those ‘erased’ people, Mr Ali Berisha, a Roma from Kosovo, who came to Slovenia as a young man in 1985, and until 1991, was legally employed and had permanent residence there. When he lost his rights of domicile in Slovenia, he settled in Germany, where he lived and worked for 12 years. He married and had four children. Owing to regularisation of the situation, the German authorities recently deported him to Kosovo, a country he left 20 years ago. The family returned to Slovenia, from where the parents and four children are to be deported to Germany on 18 November.
I call on the Slovenian Government to restrain from executing the deportation decree on the Berisha family until such time as the Slovenian Court of Justice has ruled on the complaint.
Mr President, I rise in relation to the Seventh Framework Research Programme currently being considered by the institutions. Research is, of course, an area where it makes sense for all our Member States to pool their resources: to have a common programme is much more effective.
Part of the programme relates to public health. That has come under pressure from those who argue that it does not meet the priorities of economic competitiveness as defined in the Lisbon Agenda. I should like to refute that argument and call on all those who are considering this programme to refute it.
Health research is not only worthwhile in its own right. It is also worthwhile in relation to its economic merits, especially research on respiratory health, which is currently lacking from the programme. Respiratory health problems are Europe’s second biggest killer, accounting for one in four deaths. That costs our health systems EUR 102 million per year and is the major cause of absenteeism from work. We must make sure that area of research forms part of the programme.
Mr President, my country, Flanders, too, has been the scene of terror on the streets over the past few weeks, with gangs of North African immigrants giving full vent to their hatred towards our Western society and taking it out on public and private property. Whilst the violence was more limited in its extent than in France, where several people were killed, the politically correct left still prevents us from using the term riffraff or scum – in French – and would prefer to shoot the messenger than address the problem in an environment without any taboos. Those problems are first and foremost rooted in an immigration policy that has gone off the rails, in the formation of ghettos, the refusal to assimilate and an aggressive Islamic fundamentalism in the suburbs.
Certain media, however, prefer to describe the scum who tipped fuel over a disabled lady in order to set fire to her only as rascals. Innocent rascals apparently, are also the scoundrels who, in Noisy-le-Grand, pulled two women out of their car and dragged them through the streets by the hair. No doubt it was also disadvantaged young people who kicked Jean-Jacques Lechenadec to death, but the policeman who protected citizens and property from looters risks being put in prison. Those whom Mr Sarkozy rightly describes as scum, however, can count on subsidies and red-carpet treatment. I take pity on Europe and France.
– On 15 May, a general election was held in Ethiopia. One of the reasons why people cast their votes was that they trusted the international observers, which included the EU. Since election day, massacres have taken place – on 8 June, for example – and yet the Ethiopian Prime Minister has been received by the G8 and took part in the Africa Commission.
Recently, on 1 November, there was dreadful violence and repression in Ethiopia and all opposition leaders were arrested. At this very moment, there are tens of thousands of people in jail and dozens have died. Even so, the Ethiopian Prime Minister has been received in Germany.
Mr President, on 13 July, Parliament adopted a very clear resolution on the situation in Ethiopia. I call on you to write to the Ethiopian Government and European governments, drawing their attention to the fact that it is impossible to conduct ‘business as usual’ with a country that is under repression and in which elected opposition leaders are incarcerated.
Mr President, the European Commission has written to the Swedish Government and asked it to intervene in the work of the Supreme Court. The basic principle behind a democracy is the distribution of power. It is constitutionally impossible for the Swedish Government to intervene in the work of the Supreme Court. I think that this is a serious attack on our constitutional principle. It would therefore be helpful if Parliament could explain to the Commission that it too must follow the ground rules in each country. The Supreme Court is the highest independent body in Sweden. We have no constitutional court or other possible ways of monitoring government power. If the Commission now calls on our government to influence the Supreme Court, this would damage our constitution and the ways in which our country and our democracy operate. It would be unfortunate if such a request were made again.
Mr President, I want to raise the Irish Ferries shipping company’s plans to replace over 500 employees with low-paid slave labour provided by agency workers, many from outside the European Union. This practice of social dumping is wholly unacceptable and the European Union has a responsibility to protect the rights of all workers, including seafarers who work European waters.
The wage rates and secondary benefits afforded to seafarers must be in line with those applicable in the relevant Member States. Irish Ferries must honour its agreements with workers and trade unions in the company. There is no case for breaking these agreements. We need a European ferries directive to ensure that Irish Ferries and other companies like it cannot ride roughshod over the rights of workers present and future.
This Parliament must actively oppose the ‘race to the bottom’ approach to employment and working conditions which is now rife within the European Union.
Mr President, evictions are a very emotive issue in Ireland given our long and painful history, so it is with some regret that we have seen the question come to the fore again in recent times, particularly last week on the streets of Dublin. This poster reads ‘Stop Mandelson’s evictions’ and it represents the voice of 5000 farmers last week. A colleague spoke about it earlier. There is a real fear that what is happening at the WTO will mean the death knell for many farmers, not just in Ireland, but throughout the European Union.
I have three messages for the Commission at WTO level. Any deal on agriculture cannot come at any price: it must be balanced and fair. Where there is increased market access we must be sensitive to some products; if the markets are to be destabilised we have to bring in mechanisms to control that destabilisation. And I would suggest that the EU should only import food produced under the standards it demands of its own producers, and not accept lower standards in relation to animal welfare, food safety and the environment.
Mr President, thank you very much for the speaking time I have been given, but are you aware that, since 1999, five Bulgarian nurses and a Palestinian doctor have been held in prison in Libya? They were sentenced to death in 2004 because 400 Libyan children and teenagers had been contaminated by the AIDS virus in Benghazi Hospital. Everyone knows that neither the Bulgarian nurses nor the Palestinian doctor were responsible for this contamination but, in spite of everything, they were taken hostage and since May 2004, have been sentenced to death. They will learn tomorrow whether or not their appeals have been accepted.
We have often brought up this issue within the European Parliament but we really need to participate in any possible moves to free these people, who are victims of a policy that is completely beyond their and our understanding, in the same way that we need to try to help the Libyan children who have been contaminated.
Mr President, last week was the 16th anniversary of the end of the division of Germany. This year is the 31st anniversary of the division of Cyprus; almost half of Cyprus is occupied by Turkey.
Until 16 years ago, Germany was divided by Russian Communism. Today Cyprus is divided by Turkish Fascism, and Turkish occupation is continuously being strengthened. Recently, after threatening UN observers, the Turkish forces extended their grip into the UN buffer zone in the region east of Nicosia.
I managed to lower the Turkish flag from a new military post being built in that area and brought it here today in order to remind my fellow MEPs, once again, that an EU Member State is occupied by a candidate country and yet the EU seems strangely able to tolerate this absurd situation.
I wish to hand this flag to you, Mr President, and request that you send it to the Turkish premier telling him that our patience has run out and that he must, without further delay or excuses, get his occupation troops off Cypriot European Union soil.
Thank you, Mr Matsakis, but you will understand that I am not going to send the flag to the Turkish Prime Minister. You may do so directly if you wish.
Mr President, this House frequently and properly raises its voice in support of the victims of terrorism. I invite it to do so again.
After decades of IRA- and other terrorism in Northern Ireland, we have hundreds of unsolved murders, many of whose perpetrators have fled the jurisdiction. Now, in a quite appalling legislative move, the British Government, in delivery of a sordid deal with the IRA, is proposing to afford amnesty and sanctuary to those on-the-run terrorists. The rights of their victims to have justice is to be shamelessly denied, while a farcical process is put in place whereby the terrorists need not even attend court, will not be required to serve a single day in jail and will never be permitted to be questioned again about their abominable crimes.
This legislation is a gross affront to justice and the human rights of victims; it is a stomach-churning illustration of how low governments can stoop when they set about appeasing terrorism. I call on this House and the Justice Commissioner to speak out against this wretched legislation.
During the last year, the population in some new EU States has decreased to an alarming extent, most of all in Lithuania, Latvia and Estonia as a result of emigration to the old EU States.
The free movement of persons is one of the fundamental accomplishments of the EU. However, new EU States are painfully losing their most gifted and well-educated people to older and much richer states.
In Lithuania, the education of a student costs on average EUR 7 000 and of a medical student as much as EUR 26 000 and of a pilot EUR 60 000.
Naturally, attracting specialists from the new countries is less expensive and more convenient than training them locally. But this seems more like poorer countries making charitable contributions to prosperous ones. Prohibitions and restrictions will not help. We need to develop a system for the registration of young specialists working permanently in other EU states and establish fair ‘rules of the game’. We need a special fund to alleviate the painful consequences of ‘brain drain’ in the name of solidarity, the essence of the European Union.
That concludes the one-minute speeches.
The next item is the report by Mihael Brejc, on behalf of the Committee on Employment and Social Affairs, on the social dimension of globalisation (2005/2061(INI)) (A6-0308/2005).
.   Mr President, ladies and gentlemen, I should like to thank the rapporteur, Mr Brejc, for his report, which is of key importance. Debates on globalisation and its impact are high on the agenda, both in the European Union and on a global scale. The report contains a great many proposals, which the Commission intends to examine in detail. I should, however, like to make a few preliminary remarks on a number of the report’s demands and proposals. I am delighted that Parliament has lent its support to the initiatives the Commission has proposed and developed with a view to strengthening the social dimension of globalisation. The Commission has adopted a proactive approach in order to help ensure that the benefits of globalisation are shared more widely, and to reverse its negative effects.
The European Commission backed the talks held by the World Commission on the Social Dimension of Globalisation, which was established by the International Labour Organisation. The communication of 18 May 2004 contains the European Commission’s original proposals, and expresses clear support for the implementation of the World Commission’s final report. Since that time, these proposals have gained wide support, especially among the members of the European Council, the Council of Ministers, the European Economic and Social Committee and the Committee of the Regions. Your report and motion for a resolution contain a great deal of information that is of crucial importance for the Commission.
If the social dimension of globalisation is to be promoted in the European Union and elsewhere, joined-up measures that will command widespread support are needed. The Commission welcomes the outcome of the UN summit held in September. I would remind the House that the Commission played a part in the preparations for this summit, in particular by acting as a coordinator at EU level, and by making use of its contacts within the UN and the UN’s specialised agencies, such as the International Labour Organisation. The UN summit’s final declaration makes express reference to fair globalisation and decent work on the basis of fundamental social rights. As well as laying down principles, the declaration also stresses that the promotion of decent work and fair globalisation should be incorporated into development strategies at global and national levels. This UN backing is of crucial importance for the European Union’s external actions in all areas, whether in terms of enhancing our cooperation with the International Labour Organisation and other international organisations, or in terms of bilateral cooperation with other regions and countries.
Mr President, thank you very much. I should like to begin by saying that I much appreciated Commissioner Špidla’s speech in this Chamber today. The greatest challenge we face in our common future is that of how we in Europe can help make globalisation a real opportunity for social progress in the developing countries.
I have just returned home from China, and let me tell you all that the Chinese are very concerned about the future of Europe. I told those to whom I was talking in China that I too was very concerned. I am concerned if we cannot stand united and work with the aim of making a contribution to the world that can maintain a balance. I am concerned if we cannot stand united in the world in order to fight for social justice and social progress in the developing countries. I am, moreover, concerned on behalf of India, Africa and China and on behalf of all the developing countries if we cannot stand together in order to keep to this objective, for if we cannot maintain the objective of greater social progress and justice, the whole world, including Europe, will lose out. It is therefore crucial to strengthen basic workers’ rights, as agreed by the World Commission on the Social Dimension of Globalisation. As draftsman of the Committee on Foreign Affairs, I entirely support this conclusion, and I know that my colleague Mr Christensen, who acted as PSE shadow rapporteur in the Committee on Employment and Social Affairs, also supports this conclusion.
I have focused on three main issues in my speech. Firstly, we cannot promote greater flexibility without providing our workers and children and women with greater social protection in exchange. Secondly, Europe must not compete in terms of social dumping. Europe must compete in terms of the best and not the worst. Nor should Europe export social dumping. Thirdly, Europe must have a role as the world’s social conscience in relation to development, the environment and employees’ rights. That is something I also know we agree with Mr Christensen about. Tomorrow, I shall report on the views taken of the social growth programme of the Socialist Group in the European Parliament.
. Madam President, Commissioner, we ought to thank the European Commission for having taken on the challenge of the social dimension of globalisation. I should, however, like the European institutions and the national authorities also to give some thought of their own to the matter, using the actual conditions in the Member States as a starting point. The social dimension of globalisation requires us to adapt the structures of society to the commitments made, but without for all that sacrificing what underpins society.
To begin with, I should like to address the social dimension of globalisation from the perspective of citizenship. Nothing cripples citizenship more than the feeling of inferiority generated by the daily onslaughts of poverty, subordination and dependency. Consequently, all our efforts should be aimed at ensuring that all those men and women who are today excluded from progress because of unfettered globalisation can hold on to, or regain, their dignity.
My second remark relates to one of the greatest challenges of globalisation: poverty. Last month, on 17 October, we commemorated the International Day for the Eradication of Poverty. We said that, in order to combat poverty, we needed to enter into a close partnership with the poorest people. Unfortunately, the European Commission has not yet heard these calls. That is why I pray that the European and national institutions might take the contributions of the poorest families and citizens seriously. These people are the real experts when it comes to understanding the social dimension of globalisation.
My third point relates to the contribution of women to this debate. The Lisbon Strategy anticipates that at least 60% of women will participate in the labour market in 2010. I am convinced that this objective has already been achieved. All that is required is for recognition to be given to all of the work done by women that is not officially recognised at present by the national and European authorities. What do we really know about the commitment made by women in leading intergenerational support networks and in being the driving force behind other forms of informal work? Society as a whole benefits from this.
I encourage the services of the European Commission together with the Member States to recognise the work done by women that is not yet officially recognised, and to do so irrespective of the social status of these women. This also forms part of the responses to the social challenge of globalisation.
Madam President, thank you for giving me the floor. I should like to begin by saying thank you to the rapporteur, Mr Brejc, for his work on the report on the social dimension of globalisation and for cooperating with us so constructively in this connection. Globalisation has given many people in the world considerable advantages. It is just that the advantages are not distributed equally across all countries and all groups in society. This is something about which the EU clearly has a duty to do something. I am therefore pleased that the report focuses on, and gives rise to a debate about, the social aspect of globalisation.
We all have a responsibility for finding new answers to the challenges. We must ensure that the people of Europe do not associate globalisation only with companies transferring their operations abroad, dreadful conditions of work and mass redundancies. Globalisation must, on the contrary, be associated with more and better jobs, more opportunities and increased prosperity for all. We must do away with the harmful consequences of globalisation and ensure that the positive aspects of globalisation are more evenly distributed.
It is precisely in this area that the EU can play an important role. It must ensure that it creates good conditions for people in the EU so that they can cope successfully with international competition. It must not only focus on the market economy and the free play of market forces. It must also invest in people. If everyone is to be in a position to cope successfully with global competition, the fact is that more and better education is needed, together with an active labour market policy. Lifelong learning and the development of people’s skills are necessary if everyone is to be able to give a good account of themselves in the face of global competition.
The second answer to the challenges of globalisation is that the EU must increase and promote the use of the social dialogue in both the EU and the rest of the world. Close cooperation between the two sides of industry can facilitate restructuring, just as increased information can reduce the fear of globalisation. In the rest of the world, the social dialogue will mean that labour market conditions are improved, for the EU also has an obligation to bring about social progress throughout the world. It is not only in the EU that globalisation must benefit people. In this connection, I should also like to thank my colleague, Mr Rasmussen, who has done some constructive work in drafting the opinion of the Committee on Foreign Affairs so that the report also focuses on the EU’s external policies.
.  Madam President, I believe that bringing a social dimension to globalisation is one of the fundamental problems posed by this process. I am delighted that the Commissioner, on behalf of the European Commission, has expressed a similar view, and I hope that this view is also shared by the Council of Ministers, even though the seats reserved for the Council are empty, as I see they are. In our opinion, it is crucial for the European Parliament to pursue this matter, and thanks are due to the rapporteur for the motion for a resolution he has tabled. Although there are many different aspects to this issue, I should like to highlight two that I believe are particularly important.
Firstly, the significance attached to the social dimension of globalisation depends to a large, if not decisive, extent on the emergence and consolidation of a civil society in every country. This is especially true in the case of those countries that are making insufficient progress in democratic and economic terms. The European Union should support civil society building in all the countries with which it cooperates, and particularly in developing countries.
The second issue I should like to highlight is the role the European Union must play in monitoring globalisation and promoting its social dimension. Globalisation is inevitable, and it is a necessary, not to say indispensable, process. At the same time, however, we are all aware of the significant social risks it poses. Globalisation therefore needs to be controlled in such a way as to ensure that any negative effects are kept to a minimum.
This may well be the very foundation upon which the social dimension of globalisation is based, and I believe that the European Union can and should play a key role in this respect.
. Madam President, this report touches on many issues of social policy, and it is to be hoped that the business sector will take these fine principles on board far more than it has previously and will actually put them into practice. If it does not, the mocking proverb according to which ‘the road to hell is paved with good intentions’ would no doubt have to be recast in a version for the EU, which would read: ‘the road to neo-capitalist globalisation is paved with the EU’s fine words on social policy’. The report is still far too vague about the correlation between poverty, business and the destruction of the environment; to take an example, the International Energy Agency’s ‘World Energy Outlook 2005’ paints a frightening picture of worldwide CO2 emissions increasing by 52% between now and 2030.
There is a clear trade-off between the destruction of the environment and the reduction of poverty, and it is above all the poorest who suffer from it. One of the functions of policy is to set clear boundaries for business; multinational conglomerates must accept much more responsibility for society and the environment, and the Triple Bottom Line approach is one example of how they can do so. The public can be guided towards more responsible ways of being consumers, and eco-label is one way in which this can be done. Consumers have the right to be told whether a product was manufactured fairly and in line with ILO standards or if exploitation was involved.
Let me say something else about the WTO. I am perturbed by the excessive respect in which that organisation is held. Many politicians’ attitudes towards it suggest that they see it as some sort of force of nature. The WTO must become more democratic. Elected institutions must redefine its objectives and monitor its activities. This is another area in which the EU must bring much more influence to bear.
. – We are all aware that the process of neoliberal globalisation is serving to exacerbate economic and social inequality and to widen the gulf between rich and poor. It is also exacerbating environmental imbalances, both between different countries and within individual countries, as demonstrated by the UN’s figures and reports.
High levels of unemployment, inequalities in the distribution of wealth, poverty and social exclusion are also causing rising social tension, something to which we in the EU are not immune. It is therefore not enough simply to observe the current situation; what is needed is a clean break from the political, economic, monetary and international trade policies that have led to this situation, both at world level and at EU level, in order that the strategic objectives for sustainable development can be met and living standards throughout the world can be raised.
The proposals for amendments that we have tabled are aimed at stressing the importance of changing some of these policies, as a matter of urgency, in such a way that the social dimension is given due prominence. Practical measures must urgently be taken to combat financial speculation in the world’s capital markets, for example, by taxing the movement of capital and stock market capital gains. This will serve to reduce the volatility of the capital markets and the risk of financial crisis, to boost investment and wealth creation in the real economy, and, in so doing, to promote social inclusion and ensure respect for human rights. It is moreover vitally important that the Lisbon Strategy and the Stability and Growth Pact be replaced with a European strategy of real solidarity and sustainable development, aimed at promoting equal rights and social protection for all, eradicating poverty and social exclusion, solving problems of precarious work, and strengthening the social rights of workers, the unemployed, the elderly and children. Universal access to high quality public services, in areas such as water supply, health, education and housing, is of fundamental importance. Accordingly, the EU, within the framework of the World Trade Organisation and GATT, must not give precedence to liberalising services.
– Madam President, the concept of globalisation is not new, it was not introduced recently. It started from Rome as ecumenism, last century the communists tried to impose it as internationalisation and, today, globalisation is the answer of capitalism.
I should like to ask anyone in Europe – the tradesman in Cologne, the artisan in Marseille, the farmer in Greece: are they happy with the results of globalisation?
The only people who are happy are the Chinese with 12% growth. What do we get out of it? What is going well in Europe? Countries with a strong economy, such as Germany, are now in deficit. What do we get out of it? Unemployment is increasing and we cannot get it under control. What do we get out of it? Everything comes from China. Is it not true that everything comes from China? Is it not true that we are trying, now that the horse has bolted, to find a way to stop the whole of China coming here? This is the reality. The third countries took our factories and we get their inhabitants.
That is why we have these incidents in France, with those whom Mr Sarkozi called 'scum'; and of course I disagree with the term used by the French Minister for Home Affairs. However, these people do not have work, because the factory where they worked left for North Africa or the Balkans.
So globalisation does not benefit us Europeans, but we are so clever. We took our currency and revalued it against the dollar by 50%. How can we do anything with the euro so high? How will we be able to address globalisation? How can we safeguard viable pensions? Do you know what the average pension is in Greece? It is equal to an MEP's per diem. The EUR 270 which we get here today is more than a Greek farmer gets in a month. Can we safeguard a viable European pension? Can we safeguard work for all Europeans? Can we safeguard cotton, which is in warehouses in Greece, which Europe does not take so that it can take cotton from third countries? Can we safeguard Spanish oil, which Europe does not take so that it can take oil from Tunisia?
This is the reality. What globalisation are we talking about? What are the results? I repeat, what does Europe get out of it? What are we safeguarding for European citizens? We have played the game of the United States of America so that big business can reap the benefits.
The only ones who are happy are Carrefour and Lidl, and how so? By exploiting people. I went to Lidl here in Strasbourg and bought a few things. I bought the same things in my own country three times more expensive. The same product, the same name, the same quantity. How can small retailers survive? How can artisans survive? That is why we are moving towards a shrinking economy, towards a problem which we will have to face. Beware; I do not know if this heedless enlargement of Europe will be its downfall, but its biggest problem will be the economy. Globalisation will seriously damage the future of Europe.
. Madam President, I wish to thank the rapporteur for his work. All too often, when we talk about globalisation, our comments and concerns centre solely on trade, rather than on the social aspects of globalisation. In fact, the European Union can play a very significant role in disseminating best practices through what we have achieved in the Union itself.
Despite the faults that exist within the European system, there are also many good and positive things. I wish to give just one example of this. Two weeks ago I was in Nairobi. In one of the slums there I visited a school which has 1 690 students and 22 teachers. The principal of that school was earning the equivalent of EUR 150 per month. The only reason there were so many children going to the school was because they were given food donated by the European Union and the World Food Programme. They were being encouraged to learn but were also being fed. I am reminded of the saying ‘give a man a fish and you feed him for a day, but teach a man to fish and you feed him for life’.
One of the most important aspects of the social aspect of globalisation is education, because no matter how many trade issues you deal with or how many preferential trade deals you give to developing countries, the people in those countries will never be able to climb out of the pit of poverty to which so many of them are consigned unless they are given proper access to education and healthcare and an understanding of how systems operate. Our role, our duty and our responsibility, be it in world trade or in the United Nations, or even within our own development aid actions, should be to ensure, first and foremost, that when we speak about globalisation we place people at the centre of the debate. It is not just about trading blocs. It is not just about economic returns. It is about ensuring that the world itself is a better place for future generations. That can only be achieved if we invest in the people themselves.
Madam President, this report states that the European Union can make a significant contribution to the process of globalisation by developing its social model and promoting it internationally. Yet, with 20 million unemployed people in Europe, what social model are you talking about? The Lisbon process, which is a failure? The debt of those Member States that are on the verge of bankruptcy? Social precarity, crushing taxation and the new type of poverty of Europe’s Fourth World? Do you believe that all of this might constitute a social model that we can export?
If you want to have an accurate view of the social dimension of globalisation, I invite you to go and be a tourist in the 300 French towns that, for the last 18 days, have been the scenes of social uprisings, ethnic riots and anti-French hatred, with burning cars and destroyed schools, creches, gymnasiums and hospitals, and all this without mentioning the systematic and widespread attacks on fire fighters and law enforcement officers. You will thus assess the tangible and visible consequences of the extreme ultraliberal, ultra-internationalist and ultra-immigrationist economic policy carried out for the past 25 years by the European institutions and the Member States, with France at the helm.
Your social model of integration is, in fact, an out-and-out model of disintegration: economic and industrial disintegration, social disintegration, cultural disintegration and institutional disintegration. In addition to businesses relocating to countries with low social costs linked to production, the populations of poor countries are relocating to countries with high levels of social protection. Widespread social dumping brought about by globalisation is just what is needed economically to bring about social decline. Your economic globalisation is, in fact, globalisation of social dumping and of migration. Foreign populations are entering Europe en masse, while businesses are leaving Europe en masse. Today we have to tolerate not only the rioters in our suburbs, but also the economic looters plundering our industries, combined with the political and institutional bandits pillaging our national identities, our national units, our sovereignties and our values of civilisation. Enforced economic and migratory globalisation will end up imposing on the people of Europe a multi-community and multi-ethnic society, positive discrimination, obligatory racial mixing and a level of social protection equal to that of Communist China. That model is clearly not ours, and it is crucial today to defuse that ticking timebomb.
I should first like to extend my apologies to you for my late arrival which was caused by a delayed flight and traffic jams in Strasbourg.
The report being discussed today includes an account of measures relating to the social dimension of globalisation. The report also constitutes a first response of the Commission and of the European Parliament to the dimensions of globalisation and, of course, to the report of the World Commission on the Social Dimension of Globalisation, set up by the International Labour Organisation (ILO).
There are a number of definitions of globalisation. The basic idea behind globalisation is the progressive integration of economies and societies. It is driven by new technologies, new economic relations and national foreign policies of various entities, ranging from governments to civil societies. Globalisation is a process which does not carry an ideological content, neither that of the Left or of the Right, neither that of the Liberals or the Greens. It is a process which entails positive and negative consequences. For that reason we may consider it from various viewpoints, the economic, financial, technological, environmental and so on.
The social dimensions of globalisation constitute the subject matter of this report. The Commission communication emphasises the social dimension of bilateral and regional relations within Europe which encompass bilateral and regional agreements, political dialogue at the regional level, the European Union neighbourhood policy, respect for human rights and democratisation in the third countries, migration development and so on.
I would also like to mention the Millennium Development Goals (MDGs) which, amongst other things, place emphasis on the cooperation policy, on ensuring that the trade policy fully underpins social progress giving developing countries access to the markets of developed countries, and on the support for a specific initiative for social progress and the transposition of good practices.
In my report, I have tried to place particular stress on the following: we have to strengthen the factors of globalisation which act in a positive manner and we have to create conditions for a reduction in the negative impact of globalisation. The Member States of the EU can set the good practices they have developed as an example for other parts of the world to follow and should endeavour to make the revised Lisbon Strategy a success.
We have to promote a climate which supports enterprise, investment and social progress. We need, however, a more flexible labour market, less bureaucracy and greater personal responsibility. To maintain the competitiveness of the European economy and social progress, we need large investments in human resources and for this reason I welcome the efforts of the Commission in that direction.
The European Parliament has to support the so-called Core Labour Standards and the ILO’s Decent Work Agenda. We have to seek to attain observer status for the ILO at the World Trade Organisation with a view to improving the quality of interinstitutional dialogue. We should stress the significance of a united front within international institutions, develop Corporate Social Responsibility and urge enterprises to use appropriate measures and good practices. In this context, I would like to mention the OECD Guidelines for Multinational Enterprises. We should also highlight the important role of educational institutions and the media in the process of keeping the public well informed about the impact of globalisation.
Furthermore, I note with interest the idea for a Parliamentary Group to be set up to oversee the coherence and consistency between global economic, social and environmental policies and to provide a holistic overview of the most important international organisations.
The consultation on the Commission communication and my report has provided a fruitful ground for a number of amendments, none of which concern the social dimension of globalisation. While I would like to urge you to restrict this consultation to the social dimensions of globalisation only, I do understand my colleagues who would like to highlight other aspects in this context.
As a result, we have received amendments concerning the common agricultural policy, environmental aspects, oil and gas trading and so on. Some of the amendments are far–removed from reality and would be better placed in the dustbin of the history of socialism than in the context of the modern welfare state and I cannot, therefore, lend them my support.
I would like to use this opportunity to thank the Commission for drafting an excellent communication and extend my gratitude to all my colleagues who have made an important contribution in shaping the report of the European Parliament on the social dimensions of globalisation.
Madam President, Commissioner, ladies and gentlemen, I am glad to be able to speak directly after the rapporteur.
There is no doubt that globalisation results in increased economic output, as well as reducing costs and the differences between corporate cultures. That is the good thing about it. It does, though, also lead to far keener competition, which can entail serious job losses and be a source of serious anxiety for workers.
Mr Christensen is quite right to say that the benefits of globalisation are not equally distributed, but it does bring progress, and the Group of the European People’s Party (Christian Democrats) and European Democrats is in favour of using that progress and getting to grips with solving structural problems. If we want to look forwards and compete – as we must – then there must be reforms, but we must, at the same time, find innovative ways of responding to social challenges.
In June, my colleague Mr Brejc put together an excellent report, which was even-handed enough, concentrated on the essentials and came up with crystal-clear solutions, but its 17 compact paragraphs were suddenly inflated into 39 by the desire of certain Members on the Left of this House to introduce a whole new dimension into it, which they believed to be necessary. I have to say that I do not agree with them! In the twinkling of an eye, they make effective institutions into instruments of regulation; one can almost feel the bureaucrats breathing down one’s neck. They urge the Commission to monitor the compatibility of fisheries partnership agreements with the Millennium Development Goals, and stress the importance of such issues as the threat of eco-destruction and the loss of biodiversity.
If the subject were ‘the ecological dimension of globalisation’, then that would be all well and good and we could talk about it, but the report is about ‘the social dimension of globalisation’. There are times when one has to concentrate on the matter in hand if one is not to end up in considerable difficulties. It is grotesque that demands should be made for such things as measures to deter businesses from relocating in order to obtain EU subsidies. Where a business is to be based is not decided at short notice and with payments from Brussels in mind; it is a long-term process involving major financial transactions and long-term decision-making by management.
Let us cut through the tangled growth of repetitious verbiage, irrelevant matter and high-flown ideological posturing; what the own-initiative report called for was in fact perfectly clear, namely extensive investment in human capital, improvements in countries’ educational systems, the promotion of professional expertise – which is more urgently needed than ever – and the creation of high-quality jobs in line with the Lisbon Strategy.
What, then, of the ILO? I agree with the rapporteur, and with some of those who have already spoken, that the ILO must concentrate more on humane working conditions. We must carry on struggling to prevent social exclusion, to do away with child labour and to win the war on poverty. What the ILO needs is observer status within the WTO, and we would welcome an institutional multi-stakeholder forum on corporate social responsibility. Small and medium-sized enterprises need to be better inter-connected if they are to be enabled to actively participate in a globalised economy and if new jobs are to be created, and the social partners need to be involved in all decision-making processes if the social dimension is to be strengthened.
Madam President, I am grateful to my friend Mr Mann for demonstrating that we are back in step once again. The WTO’s sixth Ministerial Conference is due to be held in Hong Kong this December, and it will be yet another of the kind at which there will be no discussion of a ban on child labour, or of the abolition of forced labour, not to mention freedom of association or the right to set up trade unions.
The examples I have just given are core labour standards, and there can be no fair trade without them. The Commission communication that we are discussing today sets out the things that the Community can do to make the globalisation process fairer for everyone, and, with that in mind, I would like to draw the House’s attention to a negotiating mandate for the 1999 WTO Ministerial Conference in Seattle, which expressed the EU’s desire for a conference at ministerial level on the subjects of trade, employment and core labour standards.
At that time, the Commission – and it is the Members of the Commission that I would like to remind of this – undertook to hold such a conference in 2001. If you, Members of the Commission, want to take action, then I suggest that you make a start by doing what you undertook to do years ago. I expect of you no other than this, that you hold this conference at long last, for fair trade is more live an issue than ever, if – as you now should – you take the social dimension of globalisation seriously.
– Madam President, Commissioner, ladies and gentlemen, Mr Brejc’s approach to a topic with extremely sensitive ramifications – the social implications of globalisation – is a particularly effective one. This is a matter of great topical interest and was also the subject of a lively debate during the recent informal meeting of Heads of State or Government held on 28 October at Hampton Court.
Globalisation is a complex process, a source of both opportunities and challenges, and therefore needs to be managed in such a way as to deliver all its benefits while simultaneously minimising its concomitant social and economic imbalances.
Here, the Union has a positive contribution to make by promoting its development model at international level. I therefore agree with the rapporteur’s proposal to relaunch and reinforce the Lisbon Strategy, which stresses the interdependence of the economic, social and environmental dimensions.
I also agree with him on the vital importance of investing in human resources, professional training and research and innovation, which are all vectors for development focused on social justice.
However, that is not enough by itself. As recent events in the French suburbs have shown, even the Union’s most industrialised countries have serious social imbalances, which leave whole swathes of the population feeling marginalised.
Good global governance is not enough to solve these problems; the demands of the country also need to be better understood. To survive and prosper, a globalised economy needs a more solid foundation; it must promote more extensive and more inclusive social action and must be compatible with local requirements. This is why we need to think globally and act locally. In my view, the keyword is ‘’.
The European model, therefore, needs an overhaul which, without compromising the important social progress achieved in the 20th century, will help it to get closer to the people and thereby respond more effectively to the demands of a constantly-changing society and of an economy now operating on a global scale. Europe must look to the future with courage and cannot afford to fail the test of globalisation.
– Madam President, the process of so-called globalisation highlights the barbarity of capitalist development and the imperialist imposition of the choices of big business, with painful consequences on the working classes, grass-roots society and the environment.
Globalisation is the central ideology of the urban and opportunistic ideological movements of various hues, but with a common ambition to try and camouflage capitalism and its class structure.
The communication by the European Commission on the social dimension of globalisation analyses the phenomena from the point of view of the interests of big business and tries to obscure the real reasons for modern problems. At the same time, for the new economic and social reality which is being shaped, it proposes as a strategy at regional and international level the alleged need to accept and reform the imperialist unions.
Capitalist restructurings are the answer of the European Union, with the promotion of competitiveness as their main feature. The Lisbon Strategy and the success of its updated expression are the basic parameter of the Commission's choices and proposals in the contribution of the European Union to the process of globalisation. An evaluation of all the data shows that the term 'globalisation' is a misnomer. It covers the nature of and the crisis in the system. The era we live in is not an era of globalisation; it is an era of imperialism. The working classes and the workers in general reject the reactionary process and the course of so-called globalisation and are fighting for radical changes and grass-roots prosperity.
Madam President, this report has been prepared at a time when the residents of the European Union Member States are harbouring ever-increasing concerns about the processes caused by or imputed to globalisation. The fact that the challenges relating to European Union development are often perceived by the public as a globalisation process is very worrying and is yet another key argument that calls for us to formulate appropriate policies in order to endow the processes of globalisation with a social dimension.
The process of globalisation, as is rightly emphasised in the report, also brings with it significant positive benefits, but equally the positive results of globalisation, which, objectively, is essential throughout the world, may not be achieved if attention is not paid in good time to social aspects. The outcome of the globalisation process will depend on the capacity of its participants to adapt in rapidly changing circumstances, and for this reason support should be given to the importance of implementing the Lisbon Strategy, as the report stresses on several occasions, so that the European Union may be able to derive maximum benefit from the globalisation process and to win public acceptance of that process in the Member States.
In my opinion, however, the report has here departed from the current reality in the European Union. The endless debates about the reform of the common agricultural policy demonstrate that at the moment the European Union can only agree on a budget structure that meets 19th century needs. We are witnesses to the struggles here in the European Parliament on the Services Directive. We know the importance that this directive has for the European Union’s Lisbon Strategy: it is one of the strategy’s cornerstones. Therefore, in my view, it is actually here, in the extent of our willingness, that the greatest threats of globalisation lie hidden, since public opinion in an increasing number of European Union Member States is not ready for the challenges of competition even within the European Union itself.
Madam President, globalisation is irreversible. Fortunately, however, it also represents a great opportunity for people from all continents, countries and regions. One need only look at the booming Chinese economy to see proof of this.
In the same way that socialism was needed to take the edge off 19th century capitalism, however, the globalisation of today needs a social dimension, without which it will be nothing but a wasted opportunity for humanity.
At a time when the EU must speak out with one voice in favour of globalisation with a human face, it is painfully obvious that the EU itself lacks integration, a common foreign policy, a strong budget and a services directive capable of boosting the economies of the new Member States. Workers have no freedom of movement within the EU, unlike capital, and the common agricultural policy is unjust.
All the more praise and recognition is therefore due to the rapporteur, who has temporarily overlooked the unjust division into old Member States and new Member States, instead advocating a fair division of goods on a global scale. The European social model, as set out in the Lisbon Strategy, should become our calling card and our leading export.
The accumulation of goods has now reached such levels that the most important task facing the world is the decision to divide these goods up fairly, while ensuring that everyone can live and work in dignity. The outsourcing of human rights and workers’ rights must follow on the heels of the outsourcing of capital. We should set up institutions that support the work of the WTO and that endeavour to bring a social dimension to globalisation, such as the Council for Human Development mentioned in the report.
Madam President, I first want to thank my colleague, Mr Brejc, for his work on this report and for his efforts to direct it towards the really important issues. I must say, however, that, if there are no changes to it, it will be difficult to support the report in the form it has been drawn up following the committee’s reading of it. In its present form, the report states that globalisation leads to gulfs and imbalances between countries and within societies. That is emphatically not the case. If there is anything at all that globalisation has provided, it is well-being and prosperity for the poor parts of the world. We see today how poverty has been combated in large parts of Asia. We see how people in Taiwan, China, India and ever more other countries are slowly obtaining progressively more dignity and increased prosperity. Globalisation has helped do away with poverty of a kind that, for centuries, characterised large parts of the world in which we now see wealth and well-being increasing, as well as respect for the individual. It is important to state that, directly contrary to what is stated in the report, it is, in actual fact, precisely in those parts of the world not reached by globalisation that we have stagnation and poverty, for example in those parts of Africa and Asia in which free and open trade are not practised and in which people are excluded from globalisation.
It is the lack of globalisation and participation in the global economy that produces indigent people, poor living conditions and undignified working environments. It is also easy to see that this is the case, for where do we find the worst working environments and the worst social conditions? It is not in developing countries, but in those countries that belong to the lost world and that are excluded from the global economy.
It may also be worth asking whether we should be better off if the poor parts of the world were not being developed. Would we be better off if the Chinese or Indian economy had not been developed? For a number of different reasons, the answer to that question is of course ‘no’, partly because it is good that life is progressively improving in these countries and partly because these same countries constitute our growing markets. Europe is a continent that, to the very highest degree, thrives on globalisation. Our well-being, prosperity and high wages depend on our having companies that can operate and develop throughout the world by offering high-quality products and services.
If we try to put a stop to globalisation, we ourselves are affected. If we try to impose our rules on other countries, they, for their part, are then hit. It is free trade that, both historically and in the present time, creates increasing well-being and respect for people. That is the basis on which we must proceed when making policy.
Madam President, ladies and gentlemen, I should like to thank our fellow Member, Mr Brejc, for his report. It is timely, with only a few weeks to go until the opening of the WTO Ministerial Meeting in Hong Kong.
The form of globalisation that we know today has always been presented to us as a positive phenomenon that creates wealth. It certainly has its winners but - to plagiarise the former Prime Minister of France - globalisation is a new aristocracy of money and power, which today accumulates profits and relegates a majority of losers to the sidelines. We are not only noticing an increase in the inequalities in North-South relations, but we are also discovering that these inequalities are reflected today in South-South relations and within the very heart of a Western society in which the gap between the richest and the poorest has become dramatically more pronounced over the last few years.
The pursuit of social globalisation has the effect of endangering social rights and creating disgraceful working practices and dangerous imbalances. This new situation forces us no longer to view the world with the same detachment. We have to take note of the fact that this process of liberal, non-transparent and unfettered globalisation is of concern to our fellow citizens.
Yet, who can hold it against them if they are afraid for their jobs, their future, their democracy and the environment of the planet on which they live? No one. For what have we done to respond to these legitimate anxieties? If I were to take the most recent example, that of the last UN Summit in New York, the results were disappointing. They were disappointing in terms both of the concrete commitments made towards the poorest countries and of the reform of the international institutions. Europe has to act in a coherent and credible fashion. Doing so at multilateral level is exemplary behaviour. That is why incorporating strict social and environmental standards into the rules of trade and checking that these standards are upheld in the bilateral agreements we sign, are priorities.
Europe also has to act as an example internally. To do that, it has to improve its model, put in place a system of upwards social harmonisation, put a stop to the dismantling of public services and reject a market Europe. Europe provides an opportunity and a hope. It has to be the main actor in a different form of globalisation.
Madam President, Commissioner, while I do agree with many of the views expressed in the report by our Slovene Member Mr Brejc, I am not with him every step of the way.
You say that the Lisbon agenda will, in bringing together the social components, enable us to meet the challenges of globalisation. It will do no such thing! The year is 2005; the period is halfway through. We have conducted a mid-term review, and expressed the criticism that these methods will not work on their own. To a large degree, globalisation has helped to create wealth, but – and this I say to Mr Hökmark – it has, equally, contributed to greater poverty, more exclusion, and to more social division, which does not, indeed, add up to equality and justice for all.
Secondly, we should have more to say about the Gothenbourg Summit, for that is where the economic, social and ecological triad – to which I would like to see the protection of consumers added – was set in stone, for that, in fact, is our fundamental concern. Trade must, by definition, be free, but liberalisation alone will not move us forward, for we need environmental, labour and social standards, and it is only if we include these and take them on board that we really do have a chance of making trade fair across the globe. That is a world away from your approach, and it is for that reason that Hong Kong will, unfortunately, be a repeat of what we have seen before. If we get fixated on trade and take no account of the other social components, we will get nowhere.
I think we would stand a chance if we were to enforce the global standards that already exist and limit imports into the European Union to those goods manufactured in accordance with them. To do so would help us and reverse the trend.
Madam President, we live in a global environment and many of our political problems are tackled within a multilateral framework. This is clearly, therefore, the structure we should use in addressing global problems such as poverty.
I welcome – as most people do – the recent initiative by the G8 to implement further the process of debt relief for the Third World. This is only right and proper, as debt relief is presently crippling many countries in the Third World. The Highly Indebted Poor Countries Initiative achieved moderate success in tackling debt relief for the 42 poorest countries in the world, but this was only an initial effort by the developed world to tackle the problem of debt relief itself. The European Union is the largest contributor of development aid in the world and therefore must continue to show real leadership when it comes to addressing humanitarian and development aid problems in the world.
I also believe that the WTO is the best structure to open up competition in the industrial services and trading sectors. It is in all our interests that a multilateral framework be put in place to govern the trading relations of the 150 different members of the WTO at this time.
It is therefore evident that tough decisions will have to be taken if a deal is to be reached in time for the Hong Kong ministerial round next month. I do not want to see a repeat of the Cancun round of WTO talks, which was a lost opportunity and, indeed, set progress back in this regard by at least two years.
– Madam President, globalisation is an indisputable reality and an ongoing process.
Congratulations to the Commission because it contributed to the setting up and the work of the committee which drafted the report of the World Commission on the Social Dimension of Globalisation and because it expressed the intention of making an efficient contribution to the monitoring of its work.
The Commission communication for the report of the World Commission covers a broad spectrum of issues relating to the internal and external policies of the European Union, when it operates at global level.
The rapporteur of the Committee on Employment and Social Affairs, Mr Brejc, deserves our praise because, in commenting on this communication, he has produced a basic report which has turned into an extended list of wishes and admonitions in order to highlight the basic objective of the two previous texts. The objective, of course, is the fairer distribution of the benefits of globalisation between the peoples of this planet and better forecasts of the costs which are often connected with sudden global changes. This broad wish list, both in the communication and in the Commission's report, must be incorporated by the Member States on a daily basis, both in their legislative and in their executive work.
It rightly emphasises that the entire spectrum of education in developing countries is the basic means for creating quality jobs which will safeguard a better life for people in their country of birth, because another issue, apart from poverty, child labour and overworking by women, is the concern being expressed about the brain drain from developing countries, especially in the health professions.
Let us, as European institutions, help to create the means of overseeing the multilateral system of the global economy and addressing cohesion and consistency between global economic, social and environmental policies. We here also take a positive view of the global action of social organisations in order to promote honest social governance and, more importantly, in connection with the guidelines of the OECD for multinational companies, which the Commission supports.
The global area has a familiar name in Greek; it is called 'ecumene', a word from which the term ecology, care of the environment, is derived in numerous languages. However, its main, original meaning is the concept of the space populated by man and it reminds us of our obligation to link globalisation with compliance with the Universal Declaration of Human Rights and the need for the basic labour rules of the International Labour Organisation to be mandatory. We have five years in the European Union to achieve the Lisbon Strategy, to make Europe the first power in the knowledge economy, with respect for the environment and promoting a new social model which we can propose globally.
Madam President, business people like to talk about a win-win situation, a situation where everyone stands to gain. For millions of people in Europe and throughout the world, though, globalisation is not one. Some benefit, while others suffer its adverse effects – a win-lose situation, in other words. Although critics may question this, I think that we must try to turn globalisation into a win-win situation.
Mr Brejc’s report contains a number of interesting proposals in order to achieve this. I endorse his appeal to use EU funds to alleviate the adverse effects of globalisation. It should be clear what is meant by this. We must not pump funds around needlessly and must not keep alive at all costs those industries that are doomed to fail anyway. Instead, we should free up funds to ensure that people who lose their jobs through globalisation are given the opportunity to find a job in another sector.
It follows that the funds should be used to create new opportunities, rather than to needlessly prolong the suffering of insolvent sectors. In so far as that is what it is intended to do, I am pleased with the Commission’s proposal to set up a globalisation fund. This need not necessarily involve new funds. We could examine how existing funds could be redirected in order to get this globalisation fund off the ground. Clearly, something must be done. If we do nothing for the people who lose their jobs through globalisation, they will end up in a lose-lose situation.
I am indebted to Mr Brejc for this report, which I think will galvanise us into action. We should put our money where our mouth is.
Madam President, globalisation is here to stay and it is here to bring benefits. It is the role of legislators not to resist globalisation but to make sure its benefits reach as widely and deeply as possible. In this respect we should acknowledge and welcome the proactive role of the Commission in supporting the UN conclusions.
I share with Mr Kułakowski the regret that the Presidency of the Council does not, apparently, regard this debate today as important enough to command the presence of a minister. The social dimension of globalisation is highly important, because globalisation brings with it change and all change is a challenge. Our role is surely to help our society equip itself and adapt to meet that challenge much more strongly. As Mr Crowley said so eloquently this evening, this is all about people.
The original Brejc report addressed the subject sensitively and sensibly. Sadly, as so often in the Employment and Social Affairs Committee, it now embodies amendments that are less sensitive and certainly less sensible. That is why we have to trouble the House to vote tomorrow to get closer to the original report and delete most of those amendments, except of course my own!
We cannot support the sudden suggestion to make CSR – corporate social responsibility – compulsory. We cannot support calls for exporting the EU social model as a condition of opening up world trade. We cannot support calls for increasing the EU budget. The PPE-DE Group has therefore put forward a number of amendments to remove these and other muddled messages.
I very much hope that the House will support those revisions. If it does not, the UK Conservative delegation would agree with Mr Hökmark, as well as many other colleagues, and reluctantly vote to reject this report as it stands. We want to get back to a report about the social dimension, not just the Socialist dimension.
– I am sorry for my colleague, however he is going to hear more about the socialist dimension, because that is what we want to see, that the people become the centre of attention. In Malta, my fellow workers are going through disastrous changes. Everyday they face a lack of work, and now, all of a sudden, we had the news that a factory employing eight hundred and fifty people to produce jeans is going to leave to start manufacturing outside the European Union. This means that in a small country like ours, with the thrust of a knife, suddenly we have 0.5% of our workforce losing their jobs in one single day. About two years ago these people had read in brochures that, if we entered the European Union, God willing, we would solve all the problems related to the challenge of globalisation, they promised them what they used to call a 'new spring'. Maybe we were not so popular because we used to tell them the truth, that we had to work everyday in order to be competitive. Now that we are members of the EU, though, we have to see that we put people before profits, that persons come before directives. Some would say that this cannot be done because of our rules; in that case, Commissioner, we have to change the rules.
.   Ladies and gentlemen, this debate has brought home how complex and multifaceted the issue of globalisation is, and how difficult it is to find clear-cut solutions to this problem. I believe that the debate has also provided clear confirmation of something that we had in fact all suspected, namely that globalisation has been underway for a relatively long time, or in other words at least 300-400 years. It is also apparent that this process will continue apace, and that an interconnected world whose inhabitants are in close contact with each other has become a part of our lives. There is therefore an urgent need to give globalisation a human face and a social dimension.
There is also no getting away from the fact that it is impossible to find a straightforward solution or a single initiative that could solve the entire problem. Nevertheless, I believe that it is crucially important that the European Union has decided to turn its attention to the social dimension of globalisation, and to promote it in close cooperation with the United Nations and, in particular, the International Labour Organisation. This approach is capable of delivering results, and I believe that it is very much the right one to take, even though the results may only be incomplete in certain cases. It was with great interest that I listened to this debate, and I will also be very interested to follow developments regarding the report that has been drafted and the structure of the amendments that will be adopted.
– The debate is closed. The vote will take place tomorrow at 12 noon.
Globalisation – the expanding network of relationships and increasing interdependence among the peoples of the modern world – is having the effect of bringing the world ever closer together due to the rapid development of technology, transport, telecommunications and computer science. People say that the world is getting smaller, and that it will soon become one village, although others believe it would be truer to say that a very narrow section of the social elite of the world are growing closer to each other, while the majority are increasingly excluded from opportunities. It is debatable whether what we are seeing is globalisation or an increasing divide between richer and poorer sections of society on a global scale.
Globalisation can be turned to both good use and bad.
However, a detailed analysis of economic processes reveals that the poorest peoples of the world are those who are excluded from the process of globalisation, while countries that claim their share in the international division of labour have seen an increase in their national income. Given that two of the most populous countries of the world, China and India, are among the latter, globalisation has in fact helped the majority of the world’s poor to achieve a higher standard of living.
All indications suggest that isolation from globalisation brings greater risks in terms of poverty effects than if a country participates in globalisation.
Globalisation must benefit everyone. For this to happen, strong international institutions are needed to ensure sustainable development.
What is needed in Europe and throughout the world is to establish clear roles linked to clear deadlines.
The external and internal policies of the EU, its social model and its development at international level could also serve to other regions of the world as a model of ethical globalisation with a positive impact.
The next item is the oral question to the Commission (O-0083/2005 B6-0333/2005) by Mr Chichester and Mrs Barsi-Pataky, on behalf of the Committee on Industry, Research and Energy, on the digital switchover.
. Mr President, the Committee on Industry, Research and Energy of the European Parliament has been following very closely the process of switching from terrestrial analogue broadcasting to digital broadcasting in Europe. As a vitally important resource, the frequency spectrum must be utilised efficiently. Europe must not lag behind in this regard. In other words, if we want to achieve the Lisbon goals and be a part of the innovation in this area too, then we must not lag behind with the switchover.
We therefore support the fact that the Commission has proposed 2012 as the target year for switching off analogue broadcasting throughout Europe. The European Parliament therefore calls upon the Member States to give their full support to this schedule, while at the same time aiming to keep the transitional period of ‘simulcasting’ as short as possible.
The digital switchover will be a success if it is carried out in a coordinated manner. We therefore propose that the Commission establish a European Digital Working Party – perhaps within the existing structures – with a view to ensuring that the switchover takes place in as coordinated a manner as possible. We propose that this Working Party have the task of monitoring the progress of Member States and coordinating their objectives and regulations. It should initiate discussion and consultation between Member States and market players. The European Parliament believes that the digital switchover will bring tangible benefits if the additional frequency spectrum released as a result of the change in technology is reallocated on a flexible basis and at European level.
We need to make a timely start as regards working on the question of how to make the best use of the frequency spectrum dividend. In this context I am also referring to the potential it offers for new pan-European services, as in the case of the transport sector, to mention only one of many examples. The aforementioned Working Party would provide an appropriate framework for this.
In order to ensure that the switchover has the desired results, it is impossible to overstate the need for technological neutrality and interoperability, which is one of the pillars of European innovation in this field. We also call upon Member States to ensure that the switchover process and reallocation of the spectrum dividend are impartial, transparent, proportionate and non-discriminatory.
The European Parliament believes that the transition will be a success if European citizens have access to the most advanced technology for receiving digital broadcasts, for example technology comprising a Multimedia Home Platform or an open Embedded Panel Interface (EPI). This will help prevent vertical bottlenecks. In order to ensure access to these technologies for all European citizens, it may be necessary to subsidise them at national level, in accordance with Community law. We must ensure that a digital divide is not allowed to develop between different regions of Europe. Indeed, we must ensure that the opposite is the case.
We call upon the Commission to publish and present models of best practice with regard to financing aspects. The switchover will not only bring economic dividends, but also better and more sophisticated services for European citizens if the social and cultural challenges relating to it are met. For instance, public service platforms could be the standard-bearers of the digital switchover.
We propose that the common position we need to agree on at the Regional Radiocommunication Conference in 2006 (RRC06) should include a provision making the transitional period for third countries as short as possible. The European Parliament is confident that the December meeting of the Council will take Parliament’s views into consideration in arriving at a decision on the tasks that lie ahead.
.   Ladies and gentlemen, the Commission has undertaken to accelerate the transition to digital broadcasting at EU level, and to structure this process in such a way that there is no distortion of competition. The aim is to switch off analogue signals by the beginning of 2012 at the latest, and to ensure that the spectrum released by this switch-off is used in such a way that society will derive the maximum possible benefits. Furthermore, the Commission aims to ensure that society can begin to use this spectrum for hybrid television and telecommunications services, or for services that are unrelated to radio or television broadcasting.
The transition to digital broadcasting is gathering pace in the European Union. Spain recently brought forward the date for switching off analogue terrestrial television signals by two years, from 2012 to 2010, while Germany has brought it forward by three years, from 2010 to 2007. Ten Member States have set a date of 2010 or earlier for switch-off, whereas a further 10 have set a date of 2012. Five Member States, as well as Bulgaria and Romania, have not yet decided on a date for switch-off, and Poland, Ireland and Bulgaria have now indicated that they may find it difficult to achieve switch-off in 2012. On the basis of this information, the Commission expects that transition in the European Union as a whole should be well underway by the beginning of 2010, and that the overwhelming majority of Member States should have switched off analogue terrestrial television signals by 2012.
With regard to the prevention of interference from analogue systems based outside Europe, the Commission is in favour of reaching an international agreement to abolish legal protection for use of the analogue broadcasting spectrum by 2015. Such prompt action should encourage countries that do not belong to the European Union either to switch off their analogue systems or, at the very least, to re-open negotiations with neighbouring EU Member States in order to keep interference with digital systems to a minimum.
The international community’s future approach to planning should ensure that new broadcasting and non-broadcasting services can operate in the same bands. From the outset, the Commission has called for maximum technical flexibility, and for consideration to be given to the possibility of making part of any spectrum dividend available on a pan-European basis for future innovative services.
Europe lends its full backing to research and development through its IST Framework Programmes, which fund research into new supporting technologies that will facilitate the implementation of convergence services. To cite but one example of a newly implemented service, the Community has funded a number of research and development projects on interactive television. The latter has been used as a basis for providing e-government information services to Italian citizens. Furthermore, the development of digital radio came about thanks to a consortium set up under the aegis of an EU research programme. Digital radio signals can now broadcast in all analogue spectrum bands, and several digital stations can be broadcast in hi-fi quality in the same spectrum that was previously used for one analogue station.
If I may, I should like to comment briefly on the motion for a resolution. The Commission welcomes the fact that Parliament is in favour of accelerating the transition and setting the beginning of 2012 as the date by which analogue broadcasts should have been switched off in all Member States, as proposed by the Commission. In view of the fact that you are adopting this resolution today, I cannot now respond directly to all the issues dealt with in detail in this extensive document. The European Commission will give careful consideration to the scope of its competence with regard to policy formulation on new and innovative services that will be operated in the spectrum bands originally used for analogue services. At present, the majority of highly innovative services in this field are still at the research and development stage, and as such are supported through the Commission’s research programmes. In the long term, there will be a considerable need for assessments of the technical and commercial viability of these services.
Spectrum-related issues will be a major focus of the Commission’s work in this field. Such issues will also be the subject of thorough debate with the Member States as part of the ongoing work of the Communications Committee, its sub-groups for radio and television broadcasting, the Radio Spectrum Committee and the Radio Spectrum Policy Group. Problems relating to vertical integration and significant market power are dealt with under the regulatory framework. The wholesale market for the transmission of radio and television signals has been translated into a list of relevant markets, and appropriate regulatory measures are being taken to address SMP problems.
The Commission is currently drafting a communication on the interoperability of interactive television, which it intends to adopt by the end of the year. Within the framework of its decisions on state subsidies, the Commission also issues guidelines on certain aspects of the funding of the transition to digital broadcasting. EU legislation makes a clear distinction between the regulation of electronic transmissions and the regulation of their content. Parliament believes that this clear distinction should be maintained, and the Commission considers this approach to be extremely helpful.
. Mr President, Commissioner, ladies and gentlemen, I hope you will allow me, in the short time that is available to me, to draw your attention to two aspects of this digital switchover, starting with the open standards, to which, obviously, Mrs Barsi-Pataky has already made reference. I would remind the Commissioner that the Commission itself decided, in March, that the national governments should foot the bill for pilot projects, for example, but also for the purchase of set-top boxes for individual consumers. I wonder if you should not make this more specific in the sense that you need to indicate that such financial support, or subsidy, is only possible for set-top boxes with a so-called open standard, mainly to avoid two things.
The object should be to avoid putting consumers to great expense twice and also to avoid one or other industrial partner deliberately engineering bottlenecks, because if one thing is clear, Commissioner, it is that this new way of watching television digitally will push up the cost for the consumer. That is why it is crucial that we agree on a basic package of channels that are accessible to everyone both now and in future. I take it that you share our view that providers must, in future, be required to offer their customers the basic channels of the national stations. What is known as must-carry should not get in the way of the digital switchover; on the contrary, it is, in our eyes, a guarantee for maximum distribution.
Secondly, with regard to pluralism and diversity, there is, as you referred to a moment ago, the risk that the switchover to digital technology will result in the new markets being controlled by dominant players. That is why, in the draft resolution adopted by the Committee on Industry, Research and Energy, we explicitly ask you to ensure that the new digital market will not fall within the exclusive control of one or other multinational. The text reads as follows: ‘the majority, or an appropriate part, of the new broadcasting possibilities and broadcasters should not come under the exclusive control or decisive influence of multinational media undertakings’. This should become one of the Commission’s priorities in this whole process of change.
There is no need for me to make the link to the directive on television without frontiers, as we will be discussing this either by the end of this year or the beginning of next. In that area too, it is important to ensure that the national markets do not get into the hands of one dominant player to a disproportionate, and therefore unhealthy, degree. In that debate, Commissioner Špidla, the Commission must side with the consumer. I truly hope that you will not resort to the argument of subsidiarity all too easily in order to avoid your responsibility, because that argument is, to my mind, a totally inappropriate one to use.
. Mr President, Commissioner, ladies and gentlemen, my group endorses this own-initiative motion, and also the question to the Commission, to which a clear answer has been given, and I hope that this common strategy will enable us to make headway.
I have been a Member of this House for quite some time and can remember many attempts being made at this. I also recall the problems to which Mr Belet has just referred. Technological neutrality is a very important term where competition is concerned. We had this sort of problem several years ago, when we realised and addressed that the importance of frequency interference with analog broadcasting, could even, to some extent, hamper our development. I believe we must give a great deal of attention to ensuring that it does not do so.
Along with our group, though, I think it very important that the point again be made that we have to succeed in informing the consumers, the public in the European Union, in a transparent, frank and fair manner, and in good time, for it is they who are meant, in due course, to buy and use this technology, and it is their fears that need to be allayed and their resistance that has to be overcome.
If you go, as I do from time to time, into the relevant shops, you can see what the manufacturers have on offer, for the digital television sets are there already. The customers have a look at them; they watch a digital-format DVD and enthuse about the picture quality, and then they see an analog TV programme on the same screen and are astonished at how great the difference is. I believe that, if the public are told about the benefits and are given details of when this changeover is to take place, and if the industry aims for market penetration by charging fair prices for these devices, I am optimistic that we will, by 2010, have caught up with our competitors in this field in other parts of the world. What I do see as important, though, is that we make sure that we do not miss the boat when taking our people into the digital era.
Quite apart from that, let me say how grateful I am for the customary warm, close and good cooperation with Mrs Barsi-Pataky.
– Mr President, Commissioner, ladies and gentlemen, the debate concerns an official sector which relates directly to the Lisbon objectives.
Europe must bridge the gap which separates it from its competitors. The Commission proposal for a common target date has precisely this objective. Nonetheless, I see the following dimensions or problems:
The first dimension, the cross-border dimension, was also highlighted by the Commissioner. Given that digital switchover in our neighbouring countries affects European digital integration, due to frequency coordination problems, my question is: what measures does the Commission intend to take and what agreements does it intend to conclude in order to help neighbouring countries, so that they too can make the digital switchover? Similarly, within the framework of accession negotiations with candidate countries, will the intention of these countries to proceed with the necessary measures, agreements and commitments be examined?
The second dimension is the geographical dimension. The choice of technology, the cost of installation and operation and the implementation timetable also depend to a large degree on the geography of a country. For example, coverage of mountain and island areas entails more difficulties than coverage of plains. Consequently, does the Commission consider that there is a need to promote digital cohesion actions in order to bridge the so-called digital divide?
My final question is: can we justify subsidising specific technologies, such as set-top boxes, rather than other available technologies? Does this not contradict the principle of technological neutrality?
Commissioner, ladies and gentlemen, it hardly pays for us to doubt these benefits, but do not let us forget the problems. Something I wish to address is the tangle of problems relating to public institutions. What will happen in our schools and hospitals? What will happen in old people’s homes? In some places thousands of televisions or digiboxes may have to be replaced. Moreover, the social sector is one where resources are never enough.
My country will have moved into the digital age by 2007. That is a considerable advantage. In some countries these large public institutions are finding it hard to face up to this situation. It is unthinkable that the sick or elderly would have to give up their televisions as a source of entertainment, even though they might not always need new digital services.
Schools, too, are in difficulties. If schools are not so progressive as to have broadband, via which they can receive digital services, then they are going to have problems. In other words, by that time all schools would have to be digitalised.
Technological development is normally seen as an economic benefit and not a social or cultural one, something I have a problem with. Our society has changed. If we look at schoolchildren, their world of play is quite different from what we ever did. If, on the other hand, we consider young people, they are certainly interactive, but with the world, and not necessarily with their neighbours. Consequently, our knowledge-based economy may become an economy of incomprehension, because of us, not because of young people or children.
Mr President, here in this House, we have a lot to say about issues relating to technology. What we are talking about now, though, is broadcasting. Broadcasting is not just technology; it is fundamental to three areas in our society that should be important to us: culture, social cohesion and the development of democracy. That is why it is not enough to talk only about technology.
Technology is very important; being the engine of the digital revolution in broadcasting, it is also the engine for the creation of urgently-needed jobs with good prospects. It is for that reason, though, that broadcasting is both a cultural and an economic asset. I appeal to the Commission, as a matter of urgency, to take broadcasting’s ambivalence and duality more seriously than it has done in its previous papers and communications. It is for that reason that I welcome the resolution from the Committee on Industry, Research and Energy and very much hope that we will, in future, be able to develop cooperation between it and the Committee for Culture and Education. The resolution is a very good basis on which to do that, and I urge the Commission to take it seriously if it really does want to accomplish the changeover in the next few years. There is a pressing need for policy goals setting out how this is to be done, not only in terms of the technology involved, but also of cultural, social and democratic cooperation. If you really do want to empower the Member States to do that, then issues of subsidies and of European competition law need to be resolved as a matter of urgency.
It will be apparent to the House that we take this resolution very seriously, and we urge the Commission, for the public’s sake, to do likewise.
Mr President, Commissioner, I would like, in this debate, to stress what I consider to be important and what has not yet been said: the European Commission must lead the research and development activities of the new innovative services, so that we can place Europe in a position of technological leadership on a pan-European scale. That is why I believe it is so important that we establish political objectives that clearly define the guarantees, so that the services we are talking about can become as widespread as possible, but, above all, for the benefit of the citizens, of the consumers and also, of course, economic development.
It is therefore important to maintain the date of 2012 for the changeover from analogue to digital, so that Europe is not left behind, because our competitors have set much earlier dates: the United States, 2009, South Korea, 2010, and Japan, 2011. This requires that we coordinate our efforts so that the countries are genuinely committed. As you have pointed out quite rightly, my country, Spain, has brought the date forward, as have certain others, but we must all continue to work in the same direction, because, the longer the transitional period lasts, the more harm will be done to the television broadcasters, the receiver industry, the manufacturing and marketing industry, the distribution sector and, above all, the citizens themselves.
I would finally like to stress that, if the conversion is to be a success, it is very important for the Commission and the Member States to ensure two things in particular: on the one hand, that the significant digital divide in our society is closed, and on the other, that there should be no monopolies, because, if there are any, this transformation will not be possible.
Mr President, my household is a fairly typical European household: we have a TV set in the sitting room, one in the kitchen, one in our bedroom and one for the grandchildren when they visit. We subscribe to Sky Digital by satellite, which costs around GBP 40 – EUR 60 – a month, and we pay our TV licence for the BBC public service channels.
Even though there are hundreds of digital channels, we will be able to view only one digital channel at a time on all these sets because we have only one viewing card. At the moment, while my wife watches ‘Extreme Makeover’ and our grandchildren view the cartoon channel on digital, I can still get the news on one of the five analogue channels. After the switchover – which is only two or three years away now in the UK – we will be stuck with only one channel at a time unless we pay for extra decryption boxes and cards. To cover all the interests in a typical household, this could require up to four or five cards. The cost could be GBP 200 – EUR 300 – a month; GBP 2 000 – EUR 3 000 – a year over and above the licence fee.
It is essential that the Commission ensure that the digital service providers, such as Sky, allow multiple-channel choice in each household at reasonable cost and that they do not make the multiple choice that digital can offer so absurdly expensive that it cannot be availed of. I therefore ask the Commissioner: what will you do about the availability and cost of multiple channels in each household? What will you do to ensure monopoly positions are not unreasonably exploited and what will you do to mitigate the cost of even a single set changeover from analogue to digital for the less well off and the socially vulnerable?
– Mr President, Commissioner, digital television offers a series of benefits to viewers: improved picture quality, better sound, better reception of the picture through mobile and portable devices and interactive services.
At the same time, digital television improves access for people with special needs, such as people with impaired hearing or vision, by providing auxiliary services such as better subtitling, sound commentary and sign commentary.
That is why it is imperative to make the switchover to digital television by no later than 2012, so that we do not fall behind our main competitors, the United States of America and Japan, countries which intend to stop analogue broadcasting in 2009 and 2011 respectively.
However, apart from this, the switchover to digital television and the concomitant cessation of analogue broadcasting will also result in the freeing of analogue frequencies, which can then be used for new, innovative services. The freeing of frequencies must be accompanied by policies which aim to increase pluralism, especially cultural diversity, in the retransmission of European and independent productions. Our objective must be television programmes which will highlight in a qualitative manner the educational, cultural and informative mission of television.
Mr President, I very much welcome this initiative by Parliament and by our colleagues in the Committee on Industry, Research and Energy. I asked to make a short statement at the end because last Friday I was invited to participate in a conference held by the British regulator Ofcom under the auspices of the Presidency. One of the major issues on the agenda of that conference was spectrum regulation and management, particularly in the context of the so-called digital dividend – in the phraseology that some will have used this evening – which relates to the releasing of high-quality radio frequency spectrum as a result of the switchover to digital television.
Parliament needs to pay far more attention to the issue of how radio spectrum will be allocated and managed across the European Union, because it is clearly important that we have some alignment of goals there. Member States are already making decisions about how that digital dividend should be spent.
Some people, including the last speaker, have talked about the fact that there will be a unique conjunction of events, in that the same pieces of spectrum will become available in every European country. In the interests of creating a more active market for digital content and breaking away from some of the artificial constraints that we have at the moment in relation to national boundaries for digital content, there are certainly opportunities that we must take, but in order to do so we need to generate ideas that will encourage Member States to take advantage of them.
We are not seeing many such ideas bubbling up so far. I think there is a lot of work for this Parliament to do. I therefore welcome Mrs Barsi-Pataky's initiative in the Committee on Industry, but I hope you will agree that this is just the beginning. First of all we must disseminate the importance of digital switchover; secondly, we must sensitise our colleagues to its fundamental economic importance and, thirdly, we must start to tackle politically the issue of how we deal with spectrum allocation and the digital dividend.
Ladies and gentlemen, I should like to thank you for the debate. The word ‘revolution’ cropped up during it, and quite rightly so in my opinion, since the transition to digital broadcasting is a revolution of sorts, and any major technical transition on a similar scale has widespread consequences. The development of human civilisation has after all been closely tied to developments in the field of information processing. Traditional forms of information were followed by the written word, which in turn was followed by the mass dissemination of information. The latest stage in the process, and the one we have currently reached, is the electronic dissemination of information, but we are already moving towards the next steps, one of which will unquestionably be artificial intelligence. Each of these radical changes has had or will have a wide range of consequences, and you approached this possibility from a great many angles during the debate.
There are two points I should like to highlight. Firstly, the approach adopted by the Commission is based on the scope of its competences. The aim is therefore to find a technical and organisational solution to the problem at hand, rather than to deal with the issue of content. It is generally acknowledged that this solution will increase opportunities and improve quality, and it is also likely that it will cut costs. I expect, and indeed take it as read, that the various stages of this debate will continue until 2012. We place a great value on this process, since it is impossible to take up a position or to find a flexible solution for a change of this magnitude without genuine democratic debate. For all that, I believe that the keynote phrase which the Commission has used and which I used in my introductory speech will continue to hold true, namely ensuring that the spectrum released by the switch-off of analogue transmissions is used in such a way that society derives the maximum possible benefits.
Pursuant to Rule 108(5) of the Rules of Procedure, I have received one motion for a resolution at the end of this debate(1).
The debate is closed.
The vote on this motion for a resolution will take place on Wednesday.
The next item is the Commission statement on ‘Secret detention centres’ in Europe.
Mr President, following allegations, reported in certain influential newspapers, of the existence of clandestine jails run by the CIA in some European Union Member States and also in some accession candidate countries, the Commission would like to point out that a significant number of Member States and candidate countries have issued public statements categorically denying the accusations.
There has not, so far, been any confirmation or legal proof of such allegations. This type of situation – and here we need to be perfectly clear – would, if it proved to be true, constitute a serious breach of the European Union’s principles, not to mention the laws, including the criminal laws, of Member States, which prohibit events and situations of the type described.
The Commission would like to point out that, under Article 6 of the Treaty on European Union, the Union was founded – and operates – on democratic principles and respect for human rights and fundamental freedoms, as well as the rule of law, of course. These principles are also universally shared by the national legislations of the Member States, whose criminal laws forbid the violation of fundamental and human rights.
It is therefore obvious that the Member States are required to comply with these principles; however, they are also bound to respect international legal obligations, especially those arising under the European Convention on Human Rights and Fundamental Freedoms and under the Convention for the Prevention of Torture.
It is also clear – as we are all aware – that when a candidate country completes its accession process, the State concerned, in order to qualify for EU membership, must have achieved a level of institutional stability which guarantees total respect for democracy, the rule of law and human rights, and the safeguarding of all fundamental freedoms. This principle was established by the Copenhagen European Council as far back as 1993, and therefore constitutes one of the pillars of the so-called Copenhagen
In view of these principles, we obviously consider it vital that Member States and candidate countries investigate the grounds for these press allegations in an appropriate manner, using all legal means available.
The Commission welcomes the recent decision of the Committee on Legal Affairs and the Council of Europe Parliamentary Assembly to examine the allegation that secret jails exist in Europe, and we have asked the Council of Europe Parliamentary Assembly to keep us informed of future developments in this extremely serious and sensitive matter.
The Commission will continue to monitor these allegations closely. We shall do this at the level of Member States as regards compliance with European legislation, and at an international level, with particular reference to any initiatives the US authorities may decide to take in relation to this whole matter.
I can conclude by giving my personal assurance and that of the Commission that Parliament will be kept informed and engaged in dialogue at all times in relation to developments on this issue.
. – Ladies and gentlemen, Mr Frattini, I very much appreciated your speech and in particular your assurances to the Chamber that no EU country is involved in this outrage. You will understand, however, that we shall not feel safe until we are certain that no EU country is involved in the disgraceful decision to host detention centres in which detainees are subject to inhuman acts of cruelty and torture.
Let there be no doubt: we all stand shoulder to shoulder with countries that have suffered directly from violent acts of terrorism, such as the United States, Spain, the United Kingdom, or any other. We share the determination to combat international terrorism, but feel that every step must be taken in respect of human rights and the primacy of the rule of law.
Contrary to what some people might think, this is not a sign of our weakness, but rather of our resoluteness. It lends international legitimacy to the fight against terrorism, by setting out clearly what separates us from the terrorists, namely respect for human life and for people’s fundamental rights.
Mr Frattini referred to the international axis, to which all EU countries are committed. The international rules in the various conventions are clear on the circumstances of detention, and on the obligation to give prisoners a fair trial, in front of a competent, impartial and independent court. It is disturbing that almost four years after the UN first requested access to the Guantanamo prison to investigate human rights, this continues to be refused by the US authorities or subject to unacceptable conditions, as reiterated by Mr Rumsfeld a few days ago.
Once again, as we saw with regard to the Echelon report, there is a difference between the behaviour of the US administration and the Senate. Mr Frattini rightly praised the Council and the initiative of the Committee on Legal Affairs. At this point, I should like to highlight two US Senate initiatives that I wholeheartedly welcome. The first is that of Senator John McCain, which strengthens prisoners’ rights, and the second was proposed by Senator John Kerry, to launch an investigation into the revelations of secret prisons in which torture is apparently permitted, something that we condemn in the strongest terms.
. Mr President, Mr Frattini, a few national newspapers have, in actual fact, addressed this problem including, in particular, ‘The Washington Post’, which recently announced in its columns that secret prisons, run by the CIA, were allegedly located on EU territory and, more precisely, in Eastern Europe. The newspaper did not name the countries concerned, for security reasons, but let us note that an investigation led by the Human Rights Watch organisation indicated that, in 2002, a number of ‘ghost’ prisoners were in fact detained by the CIA.
Let us recall that the US Congress has also published a report referring to dubious practices employed by the United States when transferring prisoners to third countries with a view to having recourse to acts of torture during interrogations. Moreover, we are extremely concerned by the recent allegations indicating that the Bush Administration wants the US Congress to exempt the CIA from the ban on all forms of abuse of detainees.
We need these revelations to be placed under an intense spotlight. As you have said, it is not acceptable, in fact, to have areas of lawlessness in Europe and in the world. Hence we, in this Chamber, have always opposed the use of a legal vacuum in relation to the treatment inflicted on the Guantanamo Bay prisoners. Under no circumstances can we therefore allow such prisons to exist in Europe. If the allegations are proven, then what is going on needs to be stopped immediately. If they are not proven, then the evidence needs to be gathered in order to silence the rumours.
We therefore call on the Commission to carry out an investigation into these allegations as, I might add, you recently pledged to do in front of the press, Mr Frattini. The results of this investigation must, as I think you will agree, be presented to the Members of the European Parliament. What measures does the Commission intend to adopt in order to ensure that the European Convention on Human Rights, the European Convention for the Prevention of Torture and the European Charter of Fundamental Rights, and in particular Article 4 thereof, are properly upheld throughout the territory of the European Union?
The best way to combat the fanatics and the terrorists, as we have already said – and it is not a useless exercise to repeat this – is indeed to pit our values of freedom and of the protection of fundamental rights against them.
. Mr President, as Human Rights Watch recalled a year ago, disappearances were a trademark abuse of Latin American military dictatorships in their dirty war on alleged subversion. Now they have become a United States tactic in pursuit of al-Qa’ida.
Illegal detention without charge or trial in Guantanamo Bay or Iraq is bad enough, but secret detention, where people are kept incommunicado with no access to lawyers and at the mercy of mistreatment or torture, is the blackest of black holes. We see the US Congress now seeking to bar claims for habeas corpus and President Bush and his henchmen trying to stifle the McCain Amendment which would ban inhuman treatment of US detainees.
In those circumstances, if a credible newspaper and a credible human rights NGO allege that secret war-on-terror jails exist in Eastern Europe, and specifically in Poland and Romania, what do we do? We all agree that it would be devastating to the EU’s reputation and credibility if those allegations were found to be true. Articles 6 and 7 of the EU Treaty stipulate the need to respect human rights and the rule of law.
Commissioner Frattini says there is no evidence, but what has he done to try and find out? When the allegations came out ten days ago, we were told that Member States would be informally questioned, that technical experts from the relevant directorate would be in contact with their counterparts in the 25 Member States, plus 4 candidate countries. Then we learned that such an examination did not amount to an investigation.
I am not impugning the good faith of the Polish and Romanian governments, but we know that secret intelligence services sometimes have their own agenda. I am left with a sense of unease and residual doubt when respected organisations have made allegations, but we cannot honestly say they have been thoroughly investigated. All our mechanisms in the EU for ensuring that human rights standards are respected are frankly inadequate: no peer review, no monitoring, no enforcement. The weakness of your Commission, Mr Frattini, was brought out in your remarks. The precedents are not encouraging. The EU failed to establish a common stance, let alone any joint initiatives, to press the US to release our own citizens from Guantanamo Bay. The US went around Eastern and South Eastern Europe penalising countries with loss of military aid if they refused to sign opt-outs from the International Criminal Court for US personnel. The EU did not offer to pay the difference.
I want you to insist that this matter be put on the agenda of the next General Affairs Council and of the summit in December. This matter needs to be taken up at a political level in order to ensure that the legal guarantees that the EU is meant to offer are fully respected.
. Mr President, I believe that we have done well to instigate this debate, because what Mr Frattini has told us is slightly different from what was initially announced and because you will at least recognise that, if such mysteriously named places – black sites, salt mines containing ‘ghost prisoners’, etc. – do actually exist, then Article 6 of the Treaty and the Treaty itself would be given short shrift.
The debate is a first step. I believe that you will be called on to take further steps as regards this issue. Why? Because this is an extremely important issue. It is a question of people who have allegedly been detained, without first having been tried, for an unspecified length of time and without any appeal whatsoever, and who are therefore in all likelihood subjected to torture and inhumane and degrading treatment. We therefore have potential violations here of Articles 3, 5 and 6 of the European Convention on Human Rights, as well as potential violations of the European Convention for the Prevention of Torture and the International Pact on Civil and Political Rights.
The latest news is that two countries, one belonging to the European Union and the other in the process of joining the EU, are cited as having housed such centres. I say ‘having’ housed, since these countries are today denying these acts of which they are accused and because the reports in question date back to 2002 and 2003. What they are denying is taking place today could therefore be compatible with the facts presented in the reports, and particularly in the report by the Human Rights Watch, but the fact of recognising that the potential existence of such centres can constitute a violation of the Treaty on the European Union and Article 6 thereof calls for you to do more than just issue statements, Commissioner.
You say that you are leaving the matter in the hands of the Member States. You say that you are going to examine closely the investigation expedited by the Council of Europe; I will tell you, by the way, that the European Parliament’s Subcommittee on Human Rights has already decided to invite Mr Marty as soon as his work has been handed over. You say that you are waiting to see what the United States itself decides on this issue and you have expressed your desire for investigations to be carried out at a technical level. I, for my part, believe that all that is far from adequate. Quite simply, Commissioner, you must expedite an investigation in order to shed light on this situation, which is detrimental to the foundations of the European Union and to its credibility on the international stage.
Mr President, ladies and gentlemen, Vice-President Frattini reminds me – and this is not intended as an insult – of those famous monkeys which see no evil, hear no evil and speak no evil. He has spoken, however, although he did not even have the courage to say that what is really at issue are not hidden jails in general, but genuine torture chambers made available to the CIA and the United States by some European countries.
Commissioner Frattini, you are denying the obvious. You are denying something that even reliable US sources have admitted. We want you to conduct an investigation, but if there is no desire to find the evidence, the evidence will never be found.
Commissioner, you are perhaps unaware that in Milan, on 17 February 2003, Abu Omar, the former Imam of the mosque in via Jenner, was kidnapped, and that the magistrates in Milan, having found incontrovertible proof that the CIA was directly responsible, have requested the extradition of 22 US intelligence agents.
What stand did the Commission take when faced with this evidence? What did it actually do, in the light of this breach of sovereign rights, to force the US authorities to comply with the conventions on human rights and torture? The Commission did nothing.
In the light of this experience, I am not optimistic about the results of any future action that the European Commission is likely to take.
Mr President, ladies and gentlemen, it may well be the case that the issue we are debating also concerns my own country, Poland. The Polish Government has issued an official statement denying that there are any prisons of this kind in Poland. It says a lot that the statement makes no direct reference to the past, however. Further investigation is therefore needed into the matter.
The former Minister for National Defence has denied reports that al-Qaeda terrorists are being held in special prisons in our country, but he did so during a radio interview in a manner once favoured by the Soviet news agency TASS. Anything denied by the latter was effectively confirmed as true.
At the same time, however, I would call on the Members of the House to keep a sense of proportion during this debate. The war against terror is essential and we must be unyielding and resolute in fighting it, but it must be guided by public opinion. There are two extremes that I firmly believe we must avoid. The first of these is the attitude that the end justifies the means, and that even democratic values and human rights should be sacrificed in the fight against international terrorism. This must not be allowed to happen. Yet we must also ensure that the Western world and the values we uphold are not left in a state of paralysis. I believe that these two extremes should be eschewed, and it would be regrettable if either were to gain ascendancy in the European Parliament or in any EU institution.
I believe that this Chamber is the right place to say loud and clear, without hesitation, that the war on terror will be fought hard and ruthlessly, but that it will be guided by public opinion. In this way it will gain a public mandate and public legitimacy in the free West.
Mr President, ladies and gentlemen, in my view a complex and multi-faceted problem such as terrorism cannot be tackled with a single, one-dimensional strategy. Citizens of a sovereign State or States have a legitimate right to live in peace, devoting their lives to their work, to their families and to their freely-chosen lifestyle.
Wars have been – and still are – critical periods in the life of society; they upset all the normal benchmarks, but they involve precise military positions, clearly-delineated battlefields, a visible enemy and rules of engagement. Terrorism, on the other hand, does not follow the rules of official war, does not only involve the military and does not operate on the battlefield. It uses underhand tactics to strike the innocent at home, when and where they are least expecting it, with no specific aim, no social purpose and no values.
It is obvious that everyone must respect the rules, laws and sovereignty of the State. It is undeniable that we all need to uphold not only the most elementary human rights but also the principles underlying all civil society and all relationships between nations.
However, before levelling accusations at what are undoubtedly democratic countries, we must firstly have full knowledge of the facts and circumstances. We also need to think of the families of the defenceless victims of terrorism in recent years, and of the millions of citizens who are still living under the threat of attack.
We cannot use kid gloves to fight terrorism, but nor can we throw accusations at democratic countries solely on the basis of conjecture. Faced with a choice between terrorism and democracy, I believe we would all choose democracy.
Mr President, we should allow the courts to do their job without looking for grounds to ascribe blame to countries which certainly do not deserve it. I agree with the position of Commissioner Frattini and hope that, here in Parliament, we shall only make decisions in this matter once we can be sure we are acting democratically.
– Mr President, the CIA keeps a network of secret detention centres throughout the world. At the same time, the United States have accepted the use of a 'renditions' policy, in order to take people, even European citizens, for interrogation at locations of which we are ignorant.
The president of the USA is today threatening to veto the bill adopted by the American Senate in order to impose what was – until a few years ago at least – the obvious; in other words, the fact that international law must be applied to persons arrested by the United States anywhere in the world. All this in 2005, by a large country, by a country with a long democratic tradition, by a country which insists every year in publishing a report on human rights and lambasting other states around the world for violating them.
The policy of the USA affects us all, irrespective of whether these centres are located on European territory. The terrorist argument of double standards in European societies is something they pray for so that they can enlist new terrorists, so that they can undermine our policy. Shall we allow them to do so? What were inconceivable questions before the discovery of the US detention centres must be asked.
One of these questions is: are there today Member States of the European Union or candidate countries which keep such centres?
Secondly, are there today Member States of the European Union or candidate countries which send their detainees to US detention centres? Where do they supposedly wash their hands, while using this network for their detainees? This must be answered.
Thirdly, have the USA sent people snatched from Europe to these detention centres?
In fighting terrorism, the objective is not to sanctify any means. Let us Europeans not create a European-inspired Frankenstein which we cannot control and let us not allow any other country to do the same.
Mr President, Commissioner, all of this information is overly detailed and convincing, and you too speak in such a convincing manner that it is almost tempting not to believe you. The commitment you have made here to investigate this situation is therefore laudable, but it does not reassure us.
We expect the Commission and the Council to act firmly and not to be content with nothing more than fine words or denials by politicians expressed at cocktail parties. We expect genuine action and investigation.
Commissioner, on the orders of the public prosecutor, the police on the island of Mallorca are investigating the illegal transportation of prisoners; it has taken great efforts to do so, but nevertheless, all of the police investigations are moving in exactly the same direction as previous journalistic investigations. And all without any support from the United States.
I would ask you to demand similar investigations by all of the countries which may allegedly be involved in this situation. I would insist, political denials using vague words about the present, that say nothing about the past and which are simply intended to evade responsibility, are not enough. We want a genuine investigation and a commitment to a police and judicial investigation that provides evidence to prove that there is no truth to these allegations.p
It is extremely repugnant to us to see this from a country that has been our ally for a very long time. To see it on European soil, to see centuries of civilisation and moral progress in the fight against crime, or, in this case, against terrorism, renounced is profoundly repugnant to us. Furthermore, Commissioner – and another speaker said this a moment ago – I entirely agree: countries must be innocent until proven guilty.
But the fact that they are innocent until proven guilty does not mean that you are not required to investigate. The very credibility of the European Union as an area of freedom, security and justice is at stake. Since that is your responsibility, you cannot rely on explanations given by others. You must take the appropriate measures and also demand that the Council do so.
Mr President, for a secret service, the CIA is in the news an awful lot. Germany and Italy are up in arms about reports of its alleged abduction of radical imams in both countries and, as my fellow Member said a moment ago, an enquiry has just been launched in Spain into the transit of suspects via Majorca. It is a matter of rumour in Europe that there are also secret camps, where detainees, deprived of their rights, are kept.
In the first case, the European countries involved are infuriated, but in the second case, they are partly to blame. You have said as much; you have said that this is in contravention of human rights and of the European Convention for the Protection of Human Rights and Fundamental Freedoms, but I am very curious as to what you will actually do about it. When the Council of Europe mounts an enquiry, your response to that is just to ask to be kept informed. That strikes me as a very narrow interpretation.
The European Union, as a community of values, cannot afford to look away now, and I want you to take an active part. I want you to check not only with governments, but also with NGOs and the press whether certain statements are true. I want you to talk to members of parliament, and I want to hear you say that, if those statements are true, there has been a contravention of Article 6, at which point an Article 7 procedure is supposed to kick into effect. I want to hear you say that Article 7 is applicable, if the statements are true, that is!
This is not, however, a merely institutional issue. This is not simply something the Commission has to do, although I do think that it should play a far more active role. It is also, and above all, a political issue. A few moments ago, a Polish Member of this House rightly said that such matters should also be discussed at national level, and I think that we should all go back to our sister parties at national level, for this is something that must be broached with them too. We should not simply place the responsibility with the Commission, but we should, via our own sister parties, ensure that these things are checked to find out whether or not they are true.
Mr President, it is not only dictatorships threatened with extinction that keep people detained in an unacceptable manner. Since the use of the Guantanamo Bay military base as a prison where non-Americans can be kept without trial and without support from a lawyer, we know that human rights are violated to that extent by NATO’s most powerful member state too.
In Europe, we expect virtually everyone to reject such practices, even if this involves people whom we think are a threat to our lives in peace and democracy. If secret prisons are located in one of the current or future EU Member States, or in states that benefit from our neighbourhood policy, then that is a stain on the European claims of democratic rule of law and protection of human rights.
It is therefore necessary that the Commission and Council make every effort to put an end to the possible existence of such prisons. Commissioner Frattini now reports that the Member States involved flatly deny their part of the responsibility. He then goes on to refer to the Council of Europe that is already taking care of this matter. If such prisons exist, it has always been the intention to keep their existence secret for ever.
Their denial is the first instrument to protect this secrecy. This denial does not convince me or certainly those who have drawn your attention to this. The European Union must check out for itself whether there is an American network of secret prisons and whether some of them are located in Europe. I can endorse the procedural points mentioned by Mrs Buitenweg. Instead of simply denying their existence, we must get to the bottom of this matter.
Mr President, Mr Czarnecki and Commissioner Frattini have already referred to the fact that the Polish Government has denied allegations that camps exist in Poland. I cannot vouch for the accuracy of this statement myself, of course, since I have not scoured the forests around where the suspect plane is reported to have landed in Poland. Even if a CIA-owned Boeing had in fact landed there in 2003, however, it would not constitute any kind of proof that such camps existed or still exist in my country.
We do not know what reason the plane had for landing. It may have been to refuel, to carry out repairs of some sort, or maybe to take someone on board. We do know, however, that this Boeing also landed in the Czech Republic and Sweden in 2003, and, more recently, in Palma on the island of Majorca. Yet no one is accusing these countries of housing such camps, or voicing suspicions along these lines. One can only ask whether this is because it is mistakenly assumed that there is no such thing as freedom of the media in Poland, and that journalists would not immediately have been hot on the trail of such a sensation.
Logically speaking, I would be astonished if the Americans had decided to use an EU Member State for this purpose, thus forcing the country in question to violate the Treaties and EU legislation, instead of using American military bases or countries where freedom of the media really is non-existent or limited. Examples of such countries include Egypt and Thailand. One possibility is that we are participating, at our own behest, in the deliberate sending up of a trial balloon to gauge the reactions of the new EU Member States, by putting the strength of the transatlantic alliance to the test. Another possibility is that someone is keen to point out new targets for al-Qaeda terrorist attacks, and to ensure that these attacks are carried out against Poland and Romania.
I therefore believe that we should exercise great caution and avoid reading too much into the facts, as certain people have done. In so doing they not only contrive to ensure that Europe’s real problems are pushed to one side, but also place the Polish people at real risk of terrorist attacks. I am delighted that there is a possibility that the Council of Europe will carry out a thorough investigation into this problem, and the sooner this happens the better. In response to Mrs Buitenweg’s suggestion, I should like to make it known that I would be more than happy to invite the Committee on Civil Liberties, Justice and Home Affairs to Poland in order for them to investigate the matter for themselves.
Mr President, ladies and gentlemen, I am afraid that the denials referred to by Vice-President Frattini in relation to the countries involved are extremely formal and unconvincing.
In the top-secret CIA documents, which virtually the entire European press is currently discussing, the clandestine jails in Poland and Romania, referred to in the and , even have a name – ‘black sites’. They are a sort of no-man’s land, beyond the law and beyond the right of habeas corpus. If proven, these allegations are serious and present us with a difficult problem – the need to find the delicate balance between protecting citizens’ rights and combating terrorism.
I should like to underline a contradiction – the fact that shortly, in the Committee on Civil Liberties, Justice and Home Affairs, Parliament will tackle the issue of data retention and will again attempt, with a great sense of responsibility, to find common legal and political ground to reconcile rights and emergency situations. We need to protect the rights of citizens and to use all available means to combat terrorism, at the very time when we discover that European countries have become the CIA’s own back yard.
Mr Frattini, what is really serious is that we do not even have the right to be surprised. Two years ago, as the current legal investigations – of which you are well aware – have shown, Community and non-Community citizens were kidnapped in European countries by the US secret services. Once again, however, we appear to be turning a blind eye.
We have noted your final comment, namely that if the episodes we are discussing today were proven, they would constitute serious violations of Articles 6 and 7 of the Treaty on European Union. That, I believe, is an important statement and one we would ask you to develop further, by launching an exhaustive and in-depth investigation into the events we have been discussing this evening.
Mr President, contrary to our Polish friend’s opinion, there are not, in Europe, two legal doctrines as to whether the end justifies the means. The law is unambiguous and binding. Terror may not be fought with terror.
There is nothing problematic or uncertain about this issue. Deprivation of freedom, abduction, enforced transportation, torture, abusive treatment, solitary confinement, and disregard of the presumption of innocence are crimes and themselves constitute acts of terrorism. That is not Europe’s way.
You refer to comments in magazines, and say you have no evidence. I can assure, you, Commissioner, that this is but the first of very many debates until such time as this matter has been settled, and settled beyond doubt.
There you have them: the numbers of the flights, the airports involved, the flight times, the companies and firms that operated the flights, the destinations to which they flew; you have statements from detainees, evidence from a dozen international organisations, investigations by the CIA itself, albeit into the breach of secrecy rather than into the crimes themselves. The Austrian military authorities are conducting investigations into CIA aircraft’s flights through Austrian airspace, and enquiries by the justice authorities in Spain, Italy and Germany are also underway.
I call on you to wake up, perform the duties of your office and take responsibility.
Mr President, last Friday Condoleezza Rice, the US Secretary of State, ordered the highest level enquiry into the leaks to the Washington Post and Human Rights Watch. Clearly the United States Government believes there is some veracity in these allegations.
Today the Commissioner has, on the one hand, told us that the Copenhagen criteria might have been breached by Romania and that Article 6 may be being breached by Poland, but we already knew that. The Commissioner has come here today and told us that there is no evidence of these breaches. Well, both Poland and Romania issued official government-level denials last week, so we knew that. We asked the Commission to investigate the leak that the United States itself is concerned about – the highest level leak to the most credible of sources. newspaper and other bodies are repeating these allegations. These are not radical newspapers or non-credible organisations.
Mr Lambrinidis said we already knew that the CIA operated black sites and torture centres in other parts of the world. We want to know if it is happening in the European Union. We want to know if it is happening in the candidate countries. As you said, Commissioner, it is the most serious breach of treaty obligations. You are not investigating it. We need an investigation which brings credibility to this House so that we can leave this debate knowing whether this is true or false.
Mr President, we as Europeans must clarify whether CIA detention centres exist in Europe, how many there are and where they are located, etc. As a citizen of the Balearic Islands I have a special interest in this. The end does not justify the means. We must defend our values. We may be fighting terrorism, but we cannot do so with arms that are not democratic.
We understand why US organisations and institutions, including the CIA, are being closely protected, especially in Eastern Europe, where so much hope for change has been pinned on the United States. However, not placing limits on the means we employ makes for a terrible contradiction, since democracy and transparency are fundamental to the maintenance of law and order and to democracy itself. Human rights are applicable to all human beings, including terrorists and suspected terrorists. I therefore call on the Commissioner to investigate this issue.
– Mr President, some time ago, information led to the discovery of the huge barbarity of torture chambers at the Abu Graib prison in Iraq and at Guantanamo prison in Cuba. Today reports, although not yet confirmed, have nonetheless not been denied by the American authorities.
I am worried that, in the name of combating international terrorism, we are on the brink of a new Middle Ages. We are on the brink of a direct threat to democratic culture in Europe and, more importantly, the European governments and European institutions cannot remain impassive.
I wish to highlight in particular the direct reaction of the Legal Affairs Committee of the Parliamentary Assembly of the Council of Europe. Unfortunately, we did not see this direct reaction by the Council of Europe on the part of the European Commission. Today, the guarantees and statements made by the competent Commissioner, Mr Frattini, were not in my opinion at all reassuring. What needs to be undertaken by the European Commission and by Mr Barroso, by Mr Frattini and by Mrs Ferrero-Waldner, as the competent Commissioner for transatlantic relations, is an investigation in all directions, in order to ascertain where, by whom, how and when these black places were created.
The European Union has a political and moral obligation to cooperate with the American Congress. We already know about the initiatives by Senators John MacKein and John Kerry in this direction. The same initiatives must also be taken by the European Parliament.
The promotion of transatlantic relations is inseparably bound up with respect for democratic values and the principles of international law. This is a message which needs to be sent clearly to the American leadership.
Mr President, on 2 November an article by Dana Priest positing the existence of secret CIA prisons in Eastern Europe was published in the . I should like to make two points in this respect. Such ‘secret CIA prisons’ operate outside of any judicial system. I refer not only to that implemented by international institutions, but also to the US courts, civil and military alike. This alone constitutes a violation of the fundamental democratic and liberal values upon which America, the European Union and the transatlantic alliance are founded.
There is a great deal of public opposition to secret CIA prisons and the interrogation methods used in detention centres for suspected terrorists. This attitude is shared by many Republican politicians in the USA, as evidenced by Senator John McCain’s recent initiative to abolish the use of torture or methods akin to torture in such centres.
My second point relates to the possibility that secret CIA detention centres are located in EU Member States or in countries that will join the EU in the near future. This state of affairs undermines the fundamental principles of the EU Treaties. The European Union has every right to demand that its Member States, including my own country, Poland, take these accusations seriously, that they look into the matter again and that they investigate all the circumstances surrounding the landing in Poland of a CIA-owned Boeing carrying prisoners.
Mr President, ladies and gentlemen, I should like to thank those who have spoken and to say that everyone here is in agreement with a principle which I personally underlined in my introduction.
There is unanimity on the basic principle of the European Union, namely total respect for the life and dignity of every individual. Therefore, everyone here in Parliament agrees with the view that, if the allegations prove to be true, we shall be faced – as I have already said, but it is worth repeating – with a serious breach of the Treaty on European Union, a violation which, if it were confirmed and proven, could lead, as you all know, to the application of serious political sanctions against a Member State of the European Union.
That is only the start, however, because it is obvious that, in addition to the serious violation – and I have drawn attention to Article 7 of the Treaty – there is also a second consideration: if these allegations proved to be true, they would constitute criminal activity. Someone mentioned this fact, a large number of you emphasised it and I am fully in agreement. It is therefore clear that the national legislatures of the Member States have the duty to investigate situations of this type.
In Italy, as everyone is aware, an investigation is in progress into certain serious allegations of unlawful acts committed in Italy by CIA agents, which, if proven, would constitute a serious crime.
Ladies and gentlemen, the problem is that legal means must be used if they give us every opportunity to achieve the result that we, both Commission and Parliament, are seeking. Let us therefore look at what actions the Commission has taken, is taking and will take in the future. Many of you asked this question and I may have failed to cover this point adequately in my introduction.
I believe the most appropriate way to describe it would be as a political action involving continuous requests to Member States and accession candidates. I am referring to possible actions such as debate and discussion with NGOs, which obviously have information they supplied to the media and which they could certainly provide to the Commission as well; also dialogue with other institutions that hold further items of evidence and with bodies able to supply information to the European Commission; and, finally, intense and continuous discussion with the authorities. I refer, in particular, to the United States Congress and Senate, which have decided to conduct investigations, the results of which could be passed on to the European Commission.
Ladies and gentlemen, I am not someone who minces words and I would ask you to forgive what is perhaps an excess of frankness. However, I believe that the indignation we all rightly feel at these serious crimes – these absolutely disgraceful situations – will not suffice to alter the rules of the Treaties.
When some Members refer to an ‘investigation’, they are not just referring to the approach the Commission is intending to adopt – and will adopt – namely to conduct a political enquiry. They are also thinking of inspections, the taking of evidence and the obtaining of documents, even where such documents are not spontaneously volunteered. Even if Parliament voted that the Commission should exercise such investigative powers, it would be unable to do so, because the Treaties do not give it that authority.
When we use the word ‘investigation’, we need to understand what we are talking about. Do we have the power to question the Interior Ministers of the candidate countries and Member States referred to? No, we do not. Do we have the power to obtain classified CIA documents if they are not handed over? No, we do not. Do we have the powers of the Council of Europe? No, we do not have those powers. That would require a change in the Treaties.
I should be very happy if the European Constitution had already come into force, because it gives the European Commission wider powers than those it currently possesses. When someone here referred to the powers of national courts, they may have imagined that I have powers identical to those of a public prosecutor or examining magistrate in one of the Member States. However, there is no comparison between the power of a national judge and that of the European Commission. We may not like it, but those are the rules of the Treaties and, therefore, when we talk of an ‘investigation’ we need to use the word in its legal sense and, above all, within the meaning defined in the Treaties.
To sum up: I intend to use all powers of political investigation, because these are permitted under the Treaties. We are allowed to ask the question, but if a Member State replies that it has never had clandestine jails in its territory, I shall need to have proof, as in the case of Abu Ghraib – photographs, evidence and testimonies. At present, we do not have these items. I am not saying we may not have them in future, but I do not have the authority to summon anyone, or to order the interrogation of someone who refuses to testify, because these powers are vested in other bodies.
I am talking, therefore, about a political investigation, an action aimed at obtaining information and collecting evidence, where it exists. Important information may also be obtained from Members of Parliament, of course, because these are political actions. They are not legal actions; they are actions which, if the allegations are proven, could lead to political sanctions. That is what complying with the rules means – and it is something I have always done, even when I may not have liked it. In this particular case, I do not like having limited powers, but these are the powers vested in me under the Treaties, and they are the political powers of investigation which I intend to use.
Colleagues, I have to draw your attention to the fact that we have among us Observers from both Romania and Bulgaria, and they are very welcome. Since Romania has been mentioned frequently during this debate, one of the Observers wished to take the floor. I pointed out that this could not happen, but he has passed a note to me expressing his concern about some of the attacks made upon Romania and stating that the Romanian authorities would welcome any inquiry into the allegations made in the . I state that for the record.
I do not want to set a precedent, but the Observers are among us and they obviously have strong feelings about these matters.
The debate is closed.
The next item is the Commission statement on banana import arrangements.
. Mr President, I should like to thank you for this opportunity to share with you our current thinking on the new import regime for bananas. Needless to say, we are very disappointed at the second arbitration award issued on 22 October 2005.
The current import regime for bananas was agreed at Doha in 2001. On this basis we obtained a waiver from our WTO obligations for granting a preference to our ACP partners. It was also agreed at the time that we would move to a tariff-only system not later than 1 January 2006. For this purpose we opened negotiations with our main trading partners for modifying the concessions in our schedule on bananas and went through arbitration as foreseen in the annex to the Doha waiver. The relevant benchmark set out in the annex to the Doha waiver is whether the rebinding of our tariff on bananas maintains market access for most-favoured-nation suppliers.
Following a first negative award on 1 August 2005, the arbitrator determined in a second award issued on 27 October that the European Community had failed to rectify the matter with its proposal for a new most-favoured-nation tariff rate at EUR 187 per tonne. This was a very disappointing result. Our calculations were done in an objective and transparent manner and were supported by thorough economic and legal analysis.
The aim has always been to ensure a neutral modification of the import regime with a most-favoured-nation tariff that provides equivalent market access conditions to let in American suppliers – as the current quota regime does – and keeps an equivalent level of ACP preference. Throughout this process we had consultations with our trading partners but there were no common positions from their side that could have been the basis for a negotiated solution.
Where does that leave us now? The arbitrator’s award does not indicate what could be an appropriate tariff level. In deciding on the import regime for bananas there are a number of considerations that need to be taken into account: most importantly, our responsibility to all the different stakeholders. We have considered the interests of Community producers and the management of the common market organisation for bananas with a view to its future reform. We have our commitments towards the ACP partners in the Cotonou Agreement to maintain their tariff preferences.
In the light of all the above, we need to move to a tariff-only system from 1 January 2006 and we must move quickly as our operators need legal certainty. At the same time, I am fully aware of our responsibilities towards all stakeholders, which we take very seriously. The Commission will therefore be making a proposal very shortly on the level of the tariff starting from 1 January 2006.
. Mr President, Commissioner, I have been draftsman of the opinion of the Committee on Development for successive reforms of the COM in bananas, and I have spoken in all the debates we have held, on 13 April 2000, on 13 December of that same year and on 4 September 2003, to mention just the most recent.
Before leaving his post, Commissioner Lamy informed us, on 21 April 2004, that he intended to propose a tariff of EUR 230 per tonne of bananas imported. Since then, since the new Commission took office, both you and your colleagues and the Commissioner for Trade have sought to reach an agreement.
You must acknowledge, Commissioner, that what you have said tonight does not shed much light on the direction you intend to take. You must clearly take the decision to apply a tariff from 1 January and we shall see how high it is.
Nevertheless, you are very well aware – the Commission is very well aware – that that decision guarantees you a new dispute with the producer countries of the ‘dollar area’ within the WTO almost immediately if that tariff exceeds their expectations. In other words, we shall gain a few months of time at the expense of creating certain risks for the ACP group of countries and new uncertainties for our European producers.
In the end, provided that nothing unexpected emerges from the imminent Hong Kong Summit, the Commission will have to seek a negotiated solution with the Latin American banana-producing countries.
The legitimate question I would like to ask is why the Commission expressly gave up the search for that agreement during the months of March, April and May, when there is reliable evidence that, via various diplomatic channels, the Latin American producers sought an agreement, though of a transitional nature, on a temporary extension of the system in force which would provide a margin for the negotiation of a more stable and lasting solution.
Commissioner, I believe that the Commission did not pay any attention to these wishes because, at that time, it was confident that the arbitration within the World Trade Organisation could agree to the establishment of a tariff of EUR 230. That was our first setback.
Then a new tariff of EUR 187 was proposed, with identical results. You have confirmed here today that you are very disappointed by the result of the second arbitration of 27 October. At that time, the comments of certain officials, and your own comments, Commissioner, showed the same perplexity and disappointment that you have expressed today.
You said then that it was necessary to prevent the banana dispute from being included on the Hong Kong agenda. I believe that this is another mistake, Commissioner. All it needed was for a country such as Honduras, which may be many good things, but is hardly an all-powerful giant of a country, to ask that the banana dispute be included on the agenda of the Hong Kong Summit, in order to achieve what the Commission wanted to prevent at all costs.
You may feel reassured to know, Commissioner, that, during this final stage of the negotiation, with so much disappointment and bad news in terms of our interests, you have not been alone. You have been accompanied by certain national governments, such as that of my own country, and the governments of certain banana-producing regions. You have also had the understanding of certain representatives of the European banana producers, who appear to be resigned to awaiting a solution, which you have mentioned in your speech, involving a magic formula such as the one achieved in the so-called ‘Madeira Agreements’, which for the moment just has the air of a Portuguese , which, as you know, Commissioner, is more a song of nostalgia and sadness than one of hope.
. Commissioner, I would like to point out a few aspects to you. You showed how disappointed you are, which is no surprise after a second negative arbitration decision. That is no pleasure, but I can tell you after looking at the website that the story of bananas is a never-ending one; so you should not be too disappointed. I am sure this issue will be with us for many more years to come and even if this is resolved, another one will come up. That seems to be inherent in the case of bananas.
Maybe you could be a little more precise and explain the timeframe for action. There is not a lot of time left, but I would like to know what timeframe you have in mind. Secondly, what are the different scenarios you are evaluating? For the Committee on International Trade, it would be more than relevant to know what you have in mind.
Finally, as my colleague said, I wonder whether this is not going to overshadow Hong Kong. I would like to know how you are going to make a situation that is not easy in any case – given that sugar and many other difficult issues are on the agenda – look a little more positive.
. Mr President, Commissioner, this debate provides evidence of how important socio-environmental criteria are in the argument about international trade, and how important it is that the Commission should bring these quality criteria into the WTO negotiations. The same can, I might add, be said of sugar, which is a good example, although here in Europe – with the possible exception of our peripheral areas – we produce hardly any bananas. The situation is, then, better than it was at the time the Soviet Union disintegrated and Germany was united. When the central and eastern European states acceded to the European Union, West Germany’s former suppliers – the producers of dollar bananas – thought they could now supply the rest of the EU. ‘With this common market organisation’, they thought to themselves, ‘which was not there before, there will now be free trade in bananas, and we will be able to offload our dollar bananas throughout the EU’s territory, and let the others look after themselves.’
This House, at the time, debated this in depth. In those days, the Commission was on our side, and we worked out a proper market organisation, which is now becoming the subject of recurrent debate. It is not the case that the dollar bananas have done anything like cede any of the market and that the Americans are doing less business; the very opposite has happened, and their share has increased dramatically.
If, though, we had not introduced these criteria and had no quotas, the ACP countries, with their so-called small bananas, would have been out of business ages ago, and hundreds of thousands, indeed millions, of small banana farmers would have lost their livelihoods. They are not yet exactly out of danger, but at least we have, by holding this debate, made our contribution.
What I would welcome from you – and I am also thinking of sugar here – is that this debate should go forward in the European Union, and that, instead of liberalisation being simply proposed as a quantative solution while policy and social and environmental concerns are disregarded, the Commission, as an advocate for these quality criteria, should speak up clearly and ensure that social, labour, and environmental concerns should be brought to bear on global trade relationships and be taken into account in them. That is most particularly the case where the use of quotas is concerned.
, . Mr President, bananas are not only produced in plantations run by powerful international undertakings that employ large numbers of badly paid workers; more and more small farmers are growing them too. Since the 1980s, cooperatives of small farmers in the developing world and non-commercial import organisations in Europe have struck up good working relations.
Over half the bananas eaten in Switzerland originate from imports based on fair trade. The key factor is not the country of origin, but the method of production that protects man and the environment. In contrast to Switzerland, the success of fair trade in the EU is hindered by a tradition of quotas and levies. This means that it is difficult to import bananas from countries other than those in Africa, the Caribbean or the Pacific Ocean, or, to put it another way, those countries that were colonies of the Member States up to half a century ago, unless they fall within the scope of import licences held by a number of big undertakings in Europe and America.
I have a question I would like to put to the Commission. Will it, after this arbitration, create room for a transition to the Swiss model or will volume restrictions only be replaced by higher import tariffs, which means that little will change, if anything? In that case, the Latin American countries will regard Europe as being in breach of its agreements.
. Here we go again. Another EU import tariff scheme has come unstuck: recently sugar, now bananas, and all for pan-EU harmony. This scheme is hampered by the origins of Member States, many of whose former colonies produce bananas and whom they now rightly wish to assist. Although complex, the three-tariff system helped, with the C quota reserved for ACP countries to export up to 750 000 tonnes annually to the EU at zero rate. Hence the problem: because non-EU countries, especially Latin America, now want parity.
I suggest two solutions. We can go to tariff only, as proposed for 2006. In October 2004, EUR 230 per tonne was suggested, but that was too low for ACP and too high for dollar countries. However a common tariff is set up, it will disadvantage ACP countries, causing loss of production and unemployment. Already the Windward Isles report that 24 000 small producers have dropped to 7 000 under dollar-country pressure.
In many ACP countries bananas grow in terrain unsuitable for other crops, so unemployment grows massively. Will these people migrate, some to Europe adding to our 20 million unemployed, or will they take to crops like cocaine that will grow on the former banana plantations?
I suggest an alternative solution based on the repeated statements that we are supposed to be in an EU which retains its individual Member State status. Mr Barroso recently claimed that regulations might be cut. Combine the two: ditch the banana import scheme and make individual Member States sort themselves out with their own arrangements. After all, we are all grown-up democracies. EU countries would buy on the open market or support their former colonies just as they wish, without repercussions on the world market. The UK operated Commonwealth preference up to 1972 without great problems. If that sounds a little nostalgic, well, why not? We owe these former colonies. What is wrong with a little humanity in trying to maintain employment in the Third World? Rather that than the arid scratchings of the bureaucratic Brussels pen-pusher.
Mr President, the 2001 agreement with the United States and the Latin American countries, to which the Commissioner referred earlier, and which we thought could put an end to the banana war, now brings with it a radical change to the Community import regime from January 2006, a change that the European sector will have to face in a situation of great uncertainty.
In 1993, the Union decided to establish its own import regime and a common organisation of the market for bananas that is completely different to the common organisation of the market that governs the rest of the fruit and vegetable sector. The Union therefore gave the banana sector special treatment, almost favourable treatment, and this is even more justified today, because this fruit is only grown in the European Union’s outermost regions.
I would remind you that, because of their island and outlying status, these regions are treated differently, and this is necessary, above all, if we want to continue to maintain their agricultural activity. Given that my government, the Spanish Government, has forgotten this – as has the Government of the Canary Islands it would appear – I will point out that bananas play an essential economic and social role and the new import regime could jeopardise the survival of Community production if the European Union does not have sufficient funds in the future to compensate for a drastic reduction in prices as a result of the possible establishment of too low a border tariff.
The essence of the problem is ultimately an accounting adjustment on which the future of the banana sector in the European Union depends. The lower the tariff, the greater the financial effort required to compensate European producers will be. But that effort has a maximum limit and that maximum limit should determine the European Union’s room for manoeuvre in terms of giving in to international pressures in international negotiations.
The Union has already sacrificed a significant proportion of its agricultural production for the sake of opening up to international trade, a sacrifice which unfortunately always impacts on the same people, on the producers, and which benefits just a few, in a very small number of third countries.
In the case of bananas, moreover, the big multinationals would benefit, while local producers will hardly notice the change.
– Commissioner, firstly let me say it is regrettable that the Commission chose the path of litigation rather than that of negotiation, which would probably have provided a much more practical solution and might have produced a more satisfactory result.
The reality – as others have said – is that, for instance in the Windward Islands, bananas provide employment for over a third of the working population and account for 50 to 70% of export earnings. It would be extremely serious if that were to be jeopardised. As you suggested, Commissioner, preferences for countries such the Windward Islands harm no one and are not aimed at damaging the trade of Latin American exporters or of any other exporters.
The best approach would be to find ways of postponing the single tariff, and to negotiate and agree to a fair solution that allows all suppliers to continue to trade. Arbitration has obviously been a failure, but the Commission must try to ensure that the trade can continue until such time as you, in conjunction with the Development and Trade Commissioners, can find a viable way of ensuring that other sources of income can be found for poor farmers in the Windward Islands so that they continue to have a future.
Finally, I fear that bananas and sugar will be well and truly on the agenda in Hong Kong as far as the ACP countries are concerned.
Mr President, I would like to thank the Commissioner for Agriculture for what she has said. I would like to point out that banana production in the European Union is currently significant, that thousands of European Union families living in the outermost regions live from it and that, if banana production were to disappear, we would be abandoning some of Europe’s islands to their fate, despite the fact that, although they are far away, they are as European as the place from which I am speaking at this moment.
Secondly, I believe that we must bear in mind that the panels of the World Trade Organisation cannot choose arbitrarily. According to the principles of the Charter of the World Trade Organisation, an equivalent tariff must be sought, and that equivalent tariff is not arbitrary; it must provide us with at least the same level of protection that we enjoyed previously. I do not know to what extent the Commission is considering this factor.
Thirdly, time is running out. 1 January is just around the corner and I very much fear that, as a result of the ‘trial and error’ procedure being employed by the panels of the World Trade Organisation, we will not have a tariff on 1 January. Should we not consider the possibility that, at least during the transitional period, the regime in force could be maintained? Can the Commission negotiate in any way with the third countries to suspend or interrupt the negotiation, with a view to reaching a reasonable solution?
I am finally going to make a comment on the things my compatriots from the Spanish Peoples’ Party have said. Until last year, the Peoples’ Party was in power in Spain and until a few months ago, before its expulsion by the Head of the Government, it was in power in the Canary Islands. The question I wanted to ask is whether, until that time, the Peoples’ Party had been doing anything differently to the current governments of Spain and the Canary Islands.
In any event, Commissioner, I hope that you will defend the interests of these hundreds of thousands of European citizens whose ability to maintain their living conditions depend on you.
. Mr President, when I look back in time I find that the issue of bananas has always stirred emotions. 1992 was the first time I really heard about this discussion, which has lasted for so many years. We have not yet actually finalised this issue.
Addressing some of the remarks made here today, firstly, it was a priority for me when we started these discussions immediately after I came into office last November to reach a negotiated conclusion on this issue. Yet it soon turned out that even within the Latin American countries there is no common agreement, so it was not possible to reach a negotiated conclusion on the issue in January. We tried over and over again to see whether it was possible. I will not go into details about the various big companies in the Latin American countries that hold completely opposite views on how this is will end, but do not believe those who say that negotiation possibilities have not been explored.
It is quite right that Honduras has put bananas on the agenda for the Hong Kong ministerial conference. I can only say that we will do our utmost to ensure that this issue does not unduly disturb the whole process. To this end, we are counting on our approach being reasonable, on our continued preparedness to discuss with our partners and on the support of the ACP countries.
Regarding sugar, which has also been mentioned, it is my intention to try to reach a political compromise in the Council at the meeting before the Hong Kong meeting, so that this will not be an issue.
As regards the timeframe and the different scenarios, there is currently a proposal on the table before the Council for moving to a tariff-only system and this will be the basis for further discussions. At this stage I cannot go into details, because this is issue will be dealt with and negotiated with the Council before I put all the figures and ideas on the table in Parliament.
Of course our target is to get fair trade on this banana issue. The fact is that at the end of the day it is the consumers who decide what is going to be on the supermarket shelves, so those who have a huge interest in this issue should use any opportunity to encourage consumers to make their choice. As a number of speakers have mentioned, it is clear that we have to find a balance on this very delicate issue. In deciding on the import regime for bananas there are a number of considerations that need to be taken into account and, most importantly, as I said previously, our responsibility to all the different stakeholders.
We also have to consider the interests of Community producers and the management of the common market organisation for bananas with a view to the reform that we will hopefully achieve with the Council during the second half of 2006. I can only assure those of you who have an interest in this difficult, long-lasting issue that we will do our utmost to arrive at a positive outcome so that the tariff-only system enters into force on 1 January 2006.
The debate is closed.
The next item is the oral question to the Commission on the ‘Reasons for the poor implementation of the Occupational Pensions Directive by Member States’, by Ieke van den Burg and Othmar Karas, on behalf of the Committee on Economic and Monetary Affairs (O-0094/2005 B6-0338/2005).
. Mr President, I would like to say a few words on our reasons for raising this oral question.
As we explained in the text, many Member States have not implemented this directive. Discussions are taking place between the Commission, the services concerned and the Member State representatives, and in the context of CEIOPS. However, Parliament as co-legislator should also claim to have a role in interpretations if there really are problems with the directive. This is why we asked you to come here to discuss this with us, Commissioner.
Reading between the lines, you will also note our concern that Member States are not taking implementation of the directive seriously. We also urge you to make an important issue of the Pensions Directive – because it is a separate issue specifically concerning financial markets and social policy – particularly where respect for national, social and labour laws are at stake and where host country rules, rather than the country of origin principle, are prevalent. We are eager to be involved closely in the outcome of the implementation and the possible interpretations.
We raised two other issues: the involvement of CEIOPS and the state of affairs regarding the prudential rules, as well as possible additional quantitative rules added by Member States, but I will not go into details on those.
A very important point for me, not just as spokesperson for the PSE Group, but also as a Dutch delegate, is my concern over developments in occupational pension schemes due not only to financial market developments but also to regulatory developments: there is a trend to move from defined benefit to defined contribution systems.
This is a very fast-growing development in the UK and Ireland, where in particular new participants in schemes are not given a defined benefit system. That is not possible in the Netherlands because we have collective systems and obligatory systems in most cases, and we are very attached to them.
I do not agree that a shift from defined benefits to defined contribution is a necessary development, let alone a desirable one, because the quality of pension schemes is a major asset of the European social model. The first pillar in the Netherlands would be incomplete and insufficient without a second pillar of such high quality. It is also important that this tradition give the best overall results. Therefore, these blurred borders are also a concern for us and we would invite you to clarify your interpretation of these developments and how you will debate this issue further with us.
. Mr President, Commissioner, ladies and gentlemen, as Mrs van den Burg has already said, we are concerned – concerned about the lack of seriousness with which this directive has been transposed since it was adopted two years ago.
There are two sides to this directive: one has to do with the internal market, which the directive makes stronger for all service providers in the field of occupational retirement provision, and the other has to do with social security for workers, with more dialogue between employers and workers when occupational retirement schemes are set up and in the course of their further development.
Boarding the airliner this morning, I was handed a magazine. The headline on the cover stated that there would, in future, be no getting away from occupational retirement provision. As you, Commissioner, will have seen from having read the new German Government’s working agreement, two substantial paragraphs of which are devoted to securing the old age pension system, this has become no less important an issue in the years since the directive was drafted and adopted.
There is still not enough risk capital in the European Union; in the USA, as we are well aware, it is the pension funds that do most to create it. The internal market and the financial services sector still offer potential. The pension funds – the businesses that deal with occupational pension provision – do not yet enjoy a complete single internal market.
Much is at present being said about the European lifestyle model and the European social model. Occupational retirement provision, which involves more of the market at the same time as social security – is an essential precondition for workers’ mobility and flexibility, as well as for the securing of our systems of provision for old age and of securing a comfortable old age in a society in which people live for longer and longer.
What this directive also makes clear is that there is an imbalance in powers and responsibilities, an imbalance between single market competence and social security systems. This is something that the directive attempts to rectify, but it is also the very reason why we are putting this question, for it is the Member States that are empowered to transpose this directive and to take account of those aspects that we have addressed but that are not set down in law; they are also responsible for doing so.
From your speeches and from the facts, we know that, to date, only six Member States have notified their transposition measures; six more have done so in part and 13 are unaccounted for. As things stood on 23 September 2005, 13 states had not done what they were supposed to do.
That, Commissioner, is why we are asking you what action you propose taking if, by the end of the year, not all the Member States have transposed this directive. What is it that makes it so difficult for them to do that? Unless I am misinformed, there were meetings of the Member States and the Commission in October 2004 and April 2005, at which it became evident that its provisions relating to social security and labour law were the source of the most problems. We have to face up to the tension between these two; the one must not be an excuse for a blockade by the other, whether in the single market or in the necessary security measures that we have addressed in our directive, and so we also ask you what conclusions you draw from this, whether you believe that more measures will be needed and what effect the disparities in tax legislation have on the transposition of this directive.
. Mr President, the Member States that have not or that have only partially communicated implementing measures to the Commission will be subject to infringement proceedings for non-notification under Article 226 EC. It should be emphasised that such infringement procedures concern only the communication of national measures and do not refer to the quality of the implementation. Once complete notifications have been received, the Commission will examine the national implementing measures, which might at a later stage lead to infringement proceedings due to incorrect implementation of the directive.
The directive does not confer any comitology powers on the Commission. It is not a ‘Lamfalussy’ directive. Therefore, no mandates are given to the Committee of European Insurance and Occupational Pensions Supervisors – CEIOPS – nor will any implementing measures be adopted by the Commission. As there is no practical experience with the directive yet, it is too early to take a position on the need for comitology and, therefore, on the role CEIOPS could take in this.
However, CEIOPS has an important role to play in the context of Article 21(2) of the directive and supervisors have the duty ‘to collaborate closely with a view to facilitating supervision of the operations of institutions for occupational retirement provision’. In that respect, CEIOPS’ Occupational Pensions Committee is currently drafting a multilateral cooperation protocol, such as already exists for insurance. A draft is out now for a second open consultation with stakeholders. It is expected to be adopted by the CEIOPS members’ meeting in February 2006.
In the past two years, the Commission has organised two meetings with Member States in order to help them implement the directive. To that end, the discussions focused on issues identified by Member States, the Commission and other stakeholders as a potential source of difficulty for the transposition and which may give rise to a diverging interpretation by the Member States. On the basis of those meetings, the Commission has concluded that although some articles appear to cause problems, that is not the case for all Member States. Hence it is difficult to define any particularly problematic provisions. This is not surprising, since Member States’ pension structures and arrangements differ significantly. Nonetheless, there is reason to believe that the implementation of Article 20 – cross-border activities – causes problems for many Member States. However, it is too early to assess whether the origin of those problems lies in the formulation of the legislative proposal as adopted by the European Parliament and the Council, or just in different interpretations in the various Member States.
In 2006, a first meeting will be organised to discuss further some of the issues which have been identified as problematic and essential during the examination of the national implementing measures. The in-depth analysis of the national measures transposing the directive has not yet begun. At this stage the work focuses on the quality of the partial or full notifications. An indication as to the extent to which Member States have adopted additional quantitative investment rules and elements that might jeopardise the proper functioning of the directive can only be provided once most Member States have notified. As the Commission expects a large number of Member States to communicate their legislation to the Commission before the end of this year, such an indication can only be provided in the course of 2006.
A number of defined benefit pension schemes took advantage of the 1990s bull market to reduce the level of contributions or even take contribution holidays instead of building up their financial reserves. When the inevitable market downturn occurred, some of these reserves were found to be insufficient. In response, sponsoring undertakings and Member States’ supervisory authorities employed different solutions: increased contributions, top-up payments, reduced indexation of pension rights, changes in the pension schemes’ rules and the closure of schemes to new entrants.
Irrespective of the remedies applied, all stakeholders again realised that a pension fund involves a long-term commitment to employees and pensioners. This recognition has only been reinforced by other developments, including the application of IAS 19 for sponsoring undertakings and stricter rules for the supervisory valuation of technical provisions. Sponsoring undertakings have realised the need to achieve improved cost control and more stable earnings in order to match their pension promises.
A shift from traditionally defined benefit final pay schemes to pension schemes whose cost can be more easily controlled can indeed be observed. However, there is clear evidence that this shift has not been solely towards purely individual defined contribution schemes. Hybrid schemes combining defined benefit and defined contribution elements are also available. The rationale behind all these changes is better cost control and more stability in earnings for the sponsoring undertaking.
There is a trend towards some blurring of the borderline between the three pension pillars, not just between the occupational second pillar and the individual third pillar, but also between the second pillar and the statutory first pillar. This is not a problem, as the pillar structure is only a general classification system, and schemes where assets are allocated to individuals are to be found in all three pillars. This is not the case in every Member State, as pensions reflect specific cultural and historical situations. Thus, although the basic differences between the first, second and third pillars will remain, the solutions envisaged may be equivalent.
Different choices have been made in the 25 Member States as to the existence, level and funding of state schemes, occupational schemes and individual arrangements. There is not one EU-wide answer to the challenges of the ageing society. Appropriate solutions must be adapted to Member States’ different pension systems. Therefore, the final responsibility lies with Member States.
The Commission could be of help to Member States by ensuring that the European regulatory framework for financial services supports the emergence of secure market-driven responses to retirement financing. Bottlenecks must be removed so that assets earmarked for retirement can be managed as efficiently as possible, thus allowing Europeans to enjoy the highest possible payouts and annuities on retirement. The directive fulfils this objective. In the second half of next year, the Commission will present a white paper in the field of UCITS, which also play a role in the pension arena.
Other initiatives that aim at improving European pension provision include the recently adopted proposal for a directive on improving the portability of supplementary pension rights, and the ongoing infringement cases in the field of equal tax treatment of pension contributions.
. Mr President, Commissioner, that was a highly technical description of something that is going nowhere. That there is such dragging of heels when it comes to the transposition of the directive on occupational retirement schemes is not only disappointing but also – or so I believe – negligent.
Occupational pension schemes are burgeoning within the European Union, and the directive itself offers nation states enough scope to be able to organise them properly. The population statistics are changing dramatically, and many states are, for ideological reasons, progressively withdrawing from retirement and healthcare provision, the idea being that private provision should step into the gap. If pensions are to be secured in future, other areas of capital-building retirement provision will have to be promoted and managed with vigour.
If occupational pension schemes are to be a stable means of making additional provision for old age, there must be a guarantee of the risks to employees being reduced in real terms, for they already risk losing their jobs and must not also risk their own voluntary contributions, and the contributions made by the companies they work for, being put in jeopardy. That is why there must be an explicit separation guaranteed between the businesses and the institution for occupational retirement provision, so that, for example, the entitlements acquired are not lost in the event of the business going bust or the employee changing job of his or her own accord.
A single market for occupational retirement provision organised on a European scale would mean more mobility for workers, and that is precisely what they want. Alongside the decoupling of the risk of job loss from the risk of employees’ claims on the amassed capital in the event of the business going into administration, there must be minimum standards for occupational pension institutions, which must involve explicit information rights for both the supervisory authorities and the employees.
Both those entitled to benefits and those actually in receipt of them must be entitled to receive information on the way in which their scheme’s capital is invested or on the state of the stock market. Employees should also, if possible, have a right to be consulted by their companies when the choice of these institutions is made. If the objectives named in recitals 18 to 23 are achieved, that not only puts the workers in a more secure position, but is also what modern stock market supervision in the Community requires. Now, Commissioner, is the time for action, and action is what we are used to getting from you.
. Mr President, we all agree with the Commissioner that increasing the uptake of pensions is of paramount importance, especially in relation to voluntary pensions, whether by virtue of this directive or through any other means. However, incentives to take up pensions, as he has quite rightly said, remains a competence of the Member States as these may be linked with the tax and benefits systems. I am not proposing that there should be any change to that. Nevertheless, it is important to share best practice. Could the Commission therefore indicate whether it is already monitoring incentives or has plans to do so? Can it envisage a mechanism through which best practices can be shared and encouraged?
In the context of cross-border provisions, which we want to encourage in order to achieve a better and more vibrant pensions market, public confidence in all regulators and underlying guarantees – and not just in those of one’s own state – is very important. It is also important, especially for schemes relating to the self-employed, that it is understood that the information provided by the different countries should be comparable. Article 9 of the directive requires that members be given sufficient information on risks. Article 10 requires that the annual accounts should give a true, fair and comprehensive view. Other articles provide that members should have access to those accounts. However, this raises the question of what constitutes sufficient information, and whether account will be taken of the differences between prevailing practices in Member States, or at least whether potential investors will be alerted to the differences that may exist in areas in which they are not comparing like with like.
Clearly it is also important for the solution found to this not to result in a multiplication of regulation and for CEIOPS to take that into account in any forthcoming protocols.
. Mr President, perhaps the Commissioner could explain what he means by a ‘tird’ pillar. It sounds rather unsavoury to me.
Is not the real problem of the implementation of the directive on occupational pension schemes that there is no political will for its implementation? In western Europe there is a serious demographic problem as the population grows ever older, with the birth rate continuing to fall in the leading industrial countries of the European Union. There is a major pensions crisis, which national governments are simply failing to address. In the case of final-salary schemes, as indeed with public service pensions, the concept is that young people pay for the old; that one generation supports the next.
It is not only the demographics that are against the old economies of western Europe, but also the so-called social model. This much prized social model seems to consist of 40% youth unemployment, welfare dependency and the break-up of the traditional family. Thanks to the economic absurdities of this place, as well as of national government, we cannot rely on the generational support system any longer.
Indeed, in the United Kingdom, it is politically even worse: there are over GBP 800 billion of unfunded public service pensions, with recruitment in the public sector out of control. Pension funds in the private sector have been taxed since 1977, taking over GBP 5.5 billion every year out of ordinary people’s savings, whilst politicians enjoy privileged pensions at the expense of the hard-pressed taxpayer. Indeed, if public companies now fail to show pension liabilities in their accounts, the director would face prison, yet national government finance ministers flout the rules daily.
In my own constituency there is a company called Ballast Nedam which has simply abandoned its pensioners in a most disgraceful way and set up a new company to avoid its responsibilities. This is quite against the directive, which has failed to be implemented.
Is it not interesting how keen governments are to standardise car heaters, windscreen wipers and spirit bottles but, when real people need help, as usual the European Union is found wanting?
– Mr President, Commissioner, first the operating framework and the advantages of occupational pension funds must be clarified. They are financial market institutions and cannot be connected to or it cannot be implied that they can gradually acquire such scope that they can even partially replace the social security systems.
The social security systems must continue to guarantee general coverage of workers and they are public systems; in other words, if the insurance fund cannot pay pension benefits and liabilities, the state must meet their financial liabilities.
By contrast, if occupational pension funds are unable to meet their liabilities, there is no financial intervention or guarantee by the state.
However, I clearly support the fact that these funds are useful as credit institutions which undertake to guarantee auxiliary pensions, insofar as they are decided within the framework of collective agreements.
Of course, it must be emphasised that they only provide a retirement income in the case of workers, creating a degree of discrimination against those who do not have stable employment or who work part time.
It should also be emphasised that these credit institutions, these funds, only have the facility for cross-border cooperation with countries in the present eurozone.
On the basis of these characteristics and the development of the application of the legislation to the Member States, it is advisable for the directive to be promoted in all the Member States, but to become more flexible.
What we want is to integrate the directive into national law and, most importantly, for it to be accepted by the social partners, by employers and employees.
In this direction, it does not seem to make sense to use averages in order to ascertain the breadth of coverage of the workforce by the funds in question or the capitalisation of these funds and their accumulated reserves as a percentage of GDP or per insured.
On the contrary, highlighting the factors which contributed to the development of the institution in specific individual countries, where the confidence of the workforce attains an average of 45%, also appears to be of exceptional importance.
The parameters which contribute to the serious disparity in the application of this directive in the various Member States need to be abolished.
The debate is closed.